EXECUTION VERSION



Exhibit 10.2
















SECOND AMENDED AND RESTATED
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


among


COMPUTER SCIENCES CORPORATION, and


CSC GOVERNMENT SOLUTIONS LLC,


as the Sellers




the PURCHASERS party hereto
and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the Administrative Agent




Dated as of October 1, 2015







1



--------------------------------------------------------------------------------













11007074.3
- 2 -500685572v3
US_102032074v11
US_102032074v21
716955654.8
717638455

--------------------------------------------------------------------------------




Table of Contents
 
 
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION
1
Section 1.1.
Definitions
1
Section 1.2.
Interpretation
14
SECTION 2.
PURCHASE AND SALE; TERM.
14
Section 2.1.
Purchase and Sale of Eligible Receivables
14
Section 2.2.
Deemed Repurchase by the Sellers
15
Section 2.3.
Purchase Price
15
Section 2.4.
Maximum Funded Amount; Payment Amount; Termination Payment Amount
16
Section 2.5.
Seller Representative
17
Section 2.6.
Termination and Reduction of Commitments
17
Section 2.7.
Effect of Termination Date
17
Section 2.8.
Aggregate Unreimbursed Purchase Discount; Refundable Discount Advance
18
Section 2.9.
Eligible Unbilled Receivables
18
Section 2.10.
[Reserved]
19
Section 2.11.
Defaulting Purchaser Provisions
19
SECTION 3.
FEES; LATE PAYMENT AMOUNT.
20
Section 3.1.
Late Payment Amount
20
Section 3.2.
Payments Generally
20
Section 3.3.
Breakage
20
Section 3.4.
Ratable Sharing
21
Section 3.5.
Payment of Administration Fee
21
Section 3.6.
Unused Fee
21
SECTION 4.
NATURE OF FACILITY.
22
Section 4.1.
True Sale
22
Section 4.2.
No Liability
22
Section 4.3.
Further Assurances
23
SECTION 5.
SERVICER; PURCHASER FUNDING; DISTRIBUTION FROM COLLECTION ACCOUNTS.
23
Section 5.1.
Appointment of each Seller as a Servicer
23
Section 5.2.
Servicing Covenants
24
Section 5.3.
Unidentified Collections on Receivables; Return of Collections
24
Section 5.4.
Past Due Receivables
25
Section 5.5.
Termination of Appointment
25
Section 5.6.
Purchaser Funding Obligations
26
Section 5.7.
Distributions from Collection Accounts
27
SECTION 6.
SERVICING REPORTS; RECONCILIATION OF RECEIVABLES.
28
Section 6.1.
Servicing Reports
28
Section 6.2.
Reconciliation Prior to the Termination Date
28
Section 6.3.
Reconciliation Following the Termination Date
29
SECTION 7.
OTHER INFORMATION; THE SELLERS’ BOOKS AND RECORDS; INSPECTION; THE
ADMINISTRATIVE AGENT’S RECORDS.
29
Section 7.1.
Other Information
29
Section 7.2.
The Sellers’ Books and Records
29
Section 7.3.
Inspection
29
Section 7.4.
The Administrative Agent’s Records
30
SECTION 8.
CONDITIONS PRECEDENT.
30
Section 8.1.
Conditions Precedent to the Restatement Date
30
Section 8.2.
Conditions Precedent to Each Purchase
31


- i -
717638455

--------------------------------------------------------------------------------




SECTION 9.
REPRESENTATIONS AND WARRANTIES.
31
Section 9.1.
Generally
31
Section 9.2.
Purchased Receivables
33
SECTION 10.
COVENANTS.
35
Section 10.1.
The Sellers’ Covenants
35
SECTION 11.
REPURCHASE OF PURCHASED RECEIVABLES.
36
Section 11.1.
Repurchase Price
36
Section 11.2.
Repurchase
37
Section 11.3.
Repurchase Date
37
SECTION 12.
TAXES, ETC.
37
Section 12.1.
Taxes
37
Section 12.2.
Duties and Taxes
38
SECTION 13.
THE ADMINISTRATIVE AGENT.
38
Section 13.1.
Appointment and Authorization
38
Section 13.2.
Delegation of Duties
39
Section 13.3.
Exculpation of Administrative Agent
39
Section 13.4.
Reliance by the Administrative Agent
39
Section 13.5.
Actions by the Administrative Agent
39
Section 13.6.
Non-Reliance on the Administrative Agent and Other Purchasers
39
Section 13.7.
Administrative Agent and Affiliates
40
Section 13.8.
Successor Administrative Agent
40
Section 13.9.
Reimbursement by the Purchasers
40
SECTION 14.
MISCELLANEOUS.
40
Section 14.1.
Indemnity
40
Section 14.2.
Expenses
41
Section 14.3.
Setoff
41
Section 14.4.
Notices, Addresses
42
Section 14.5.
Certificates and Determinations
43
Section 14.6.
Assignments and Transfers
43
Section 14.7.
No Waivers, Remedies Cumulative
45
Section 14.8.
Amendment
45
Section 14.9.
Accounting Treatment; Non-Reliance
46
Section 14.10.
Third Party Rights
46
Section 14.11.
Counterparts
46
Section 14.12.
Entire Agreement
46
Section 14.13.
Exclusion of Liability
46
Section 14.14.
Invalidity
46
Section 14.15.
Governing Law
46
Section 14.16.
Consent to Jurisdiction
46
Section 14.17.
WAIVER OF JURY TRIAL
47
Section 14.18.
USA Patriot Act
47
Section 14.19.
Confidentiality
47
Section 14.20.
Additional Sellers
47
Section 14.21.
Termination of Approved Obligor
48
Section 14.22.
Addition of Approved Obligor
48
Section 14.23.
Termination of Sales by CSC as a Seller
48
Section 14.24.
Amendment and Restatement
48
Section 14.25.
Release of CSC Parent Guaranty
48
Section 14.26.
Reaffirmation of CSC
48


- ii -



--------------------------------------------------------------------------------




 
 
 
 
 
 
Schedule A
Approved Obligors
 
Schedule B
UCC Information
 
Schedule C
Electronic Services Schedule
 
Schedule D
Commitments of the Purchasers
 
 
 
 
Exhibit A-1
Form of Servicing Report
 
Exhibit A-2
Form of Servicing Report (Delivered Outside of PrimeRevenue System)
 
Exhibit B
Form of Joinder Agreement
 











SECOND AMENDED AND RESTATED
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated
as of October 1, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), among CSC GOVERNMENT SOLUTIONS LLC, a
Nevada limited liability company (“CSC Solutions”), COMPUTER SCIENCES
CORPORATION, a Nevada corporation (“CSC”) and each Additional Seller (as defined
below) that becomes a party hereto (each, a “Seller”, and collectively, the
“Sellers”), each PURCHASER party hereto and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH (“BTMUNY”), as administrative agent for the Purchasers
(the “Administrative Agent”).


RECITALS:
The Sellers, BTMUNY, as Purchaser and the Administrative Agent are parties to
the Amended and Restated Master Accounts Receivable Purchase Agreement, dated as
of August 20, 2015 (as heretofore amended, supplemented or otherwise modified,
the “Original Purchase Agreement”), pursuant to which BTMUNY, as Administrative
Agent, has (on behalf of the Purchasers) purchased various Receivables from the
Sellers.
The Sellers, the Purchasers and the Administrative Agent have agreed to amend
and restate the terms of the Original Purchase Agreement in order to (i)
increase the Aggregate Commitments, (ii) add CSGS (as defined below) as a
guarantor under the CSGS Parent Guaranty (as defined below) and (iii) make the
other modifications set out in this Agreement, in each case, on the terms and
subject to the conditions set forth in this Agreement.
SECTION 1.
DEFINITIONS AND INTERPRETATION

In this Agreement, the following terms shall have the meanings ascribed thereto:
“Account Control Agreement” means a deposit account control agreement with
respect to a Seller Account, in form and substance satisfactory to the parties
thereto, among the applicable Seller or Seller Representative (in its capacity
as owner of the Seller Account), the Administrative Agent and the applicable
depository institution.
“Accrued Aggregate Unreimbursed Purchase Discount” means, in relation to a given
Settlement Date or Termination Settlement Date, as applicable, the portion of
the Aggregate Unreimbursed Purchase Discount accrued during the immediately
preceding Settlement Period.
“Additional Seller” as defined in Section 14.20.
“Additional Seller Conditions Precedent” means, in respect of any proposed
Additional Seller, that (i) each Purchaser’s know-your-customer requirements
with respect to such proposed Additional Seller have been satisfied; and (ii)
each applicable Parent Guaranty covering the obligations of such proposed
Additional Seller has been issued and is in full force and effect.
“Adjusted Purchase Price” as defined in Section 2.3.
“Administration Fee” as defined in Section 3.5.
“Adverse Claim” means any mortgage, assignment, security interest, pledge, lien
or other encumbrance securing any obligation of any Person or any other type of
adverse claim or preferential arrangement having a similar effect (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof), in each case other
than as arising under this Agreement.
“Administrative Agent’s Account” means the account of the Administrative Agent
located at BTMUNY with account number 97770191, or such other account as
notified to the Seller Representative from time to time by the Administrative
Agent in writing.
“Affiliate” means, as to any Person, any other present or future Person
controlling, controlled by or under common control with, such Person.
“Aggregate Commitments” means the sum of the Commitments of the Purchasers.
“Aggregate Unreimbursed Purchase Discount” means the aggregate of all Purchase
Discounts that the Administrative Agent elects, in accordance with Section 2.3,
not to deduct from the Net Face Value when calculating the Purchase Price on any
Settlement Date, the portion of which has not been paid by the Seller
Representative or any Seller to the Administrative Agent by deposit into the
Administrative Agent’s Account.
“Agreement” as defined in the preamble hereto.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Seller from time to time concerning or relating to bribery or
corruption in connection with any action contemplated by this Agreement.
“Applicable Margin” means 0.53%, per annum.
“Approved Obligor” means each Obligor listed on Schedule A, as the same may be
updated from time to time in accordance with Sections 14.21 and 14.22.
“Approved Obligor Buffer Period” means for each Approved Obligor, the number of
days set forth under the heading “Approved Obligor Buffer Period” for such
Approved Obligor on Schedule A.
“Approved Obligor Termination Event” means, with respect to a particular
Approved Obligor, (i) the failure of the United States House of Representatives
to appropriate sufficient funds to the applicable agency or department of the
U.S. Government of which such Approved Obligor is a part (thereby preventing
such Approved Obligor from making payments to the relevant Seller or the
Administrative Agent (for the ratable benefit of the Purchasers)); or (ii) the
occurrence of a Non-Payment Event.
“Asset Interest” as defined in Section 2.1(b).
“Assignment and Assumption” means, an assignment and assumption agreement on
customary market terms in form acceptable to the Administrative Agent.
“Billed Receivable” means a Receivable which is evidenced by an Invoice.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed; provided that, when used in connection with determining LIBOR,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease” means, with respect to any Person, any lease of any property by
such Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collection Account” means each of (a) the account of CSC located at Wells Fargo
(ABA No. 026009580) with account number 412-8885639; (b) the account the Seller
Representative located at Bank of America (ABA No. 026009593) with account
number 4427274389; and (c) an account of a Seller or the Seller Representative
located at a depository bank satisfactory to the Administrative Agent, in each
case which account is subject to an Account Control Agreement.
“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by a Seller with respect to such Purchased Receivable.
“Commitment” means, as to each Purchaser, its obligation to purchase Asset
Interests in Purchased Receivables pursuant to Section 2.1(b), in an aggregate
amount at any one time outstanding not to exceed the amount set forth opposite
such Purchaser’s name on Schedule D or in the Assignment and Assumption pursuant
to which such Purchaser becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.
“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between a Seller and the
applicable Approved Obligor, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Conversion Date” as defined in Section 2.9.
“Conversion Date Adjustment Amount” means, with respect to each Eligible
Unbilled Receivable that is the subject of a Conversion Date, the positive
difference, if any, between (a) the amount payable by the applicable Approved
Obligor with respect to such Purchased Receivable immediately prior to its
Conversion Date and (b) the amount payable by the applicable Approved Obligor
with respect to such Purchased Receivable immediately upon giving effect to its
Conversion Date.
“CSC Parent Guaranty” means the Amended and Restated Guaranty, dated as of
August 20, 2015, by CSC in favor of the Administrative Agent, for the benefit of
the Purchasers.
“CSGS” means Computer Sciences Government Services, Inc., a Nevada corporation.
“CSGS Parent Guaranty” means that certain Guaranty, dated as of the date hereof,
by CSGS in favor of the Administrative Agent, for the benefit of the Purchasers.
“CSC Guaranty Termination Date” means the date on which each Parent Guaranty
provided by CSC is terminated in accordance with Section 14.25.
“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments and (c) obligations of such Person as lessee
under Capital Leases; provided that “Debt” shall not include borrowings against
the cash surrender value of life insurance policies covering employees of a
Seller or its Affiliates and owned by a Seller or its Affiliates so long as (i)
recourse for such borrowings is limited to such policies and the proceeds
thereof and (ii) any value assigned to such polices on the consolidated
financial statements of a Seller and its Subsidiaries is net of the amount of
such borrowings.
“Deemed Repurchase” as defined in Section 2.2.
“Defaulting Purchaser” means, subject to Section 2.11(c), any Purchaser that (a)
has failed to (i) fund all or any portion of such Purchaser’s Pro Rata Share of
any Payment Amount by the time such amount was required to be funded hereunder
unless such Purchaser notifies the Administrative Agent and the Seller
Representative in writing that such failure is the result of such Purchaser’s
good faith determination that one or more of the conditions precedent to funding
(specifically identified in writing and including the particular default if any)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Purchaser any other amount required to be paid by it hereunder within two
Business Days of the date when such payment is due, (b) has notified the Seller
Representative, any Seller, the Administrative Agent, or any Purchaser in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to the effect that it does not intend
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Purchaser’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Seller Representative, to confirm in writing to the
Administrative Agent and the Seller Representative that it will comply with its
prospective funding obligations hereunder (provided that such Purchaser shall
cease to be a Defaulting Purchaser pursuant to this clause (c) upon receipt of
such written confirmation by the Administrative Agent and the Seller
Representative) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of an Insolvency Event; provided that a Purchaser shall
not be a Defaulting Purchaser solely by virtue of the ownership or acquisition
of any equity interest in that Purchaser or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Purchaser with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Purchaser (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Purchaser. Any determination by the Administrative
Agent that a Purchaser is a Defaulting Purchaser under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Purchaser shall be deemed to be a Defaulting Purchaser (subject
to Section 2.11(c)) upon delivery of written notice of such determination to the
Seller Representative and each Purchaser.
“Dilution” means, with respect to any Receivable, (a) any discount, adjustment,
deduction, or reduction (including, without limitation, as a result of any rate
variance under the related Contract or as a result of any set-off whatsoever
effected by the Approved Obligor, whether in relation to a payment obligation,
tax or other amount payable by a Seller to such Approved Obligor (or any other
branch or agency of the U.S. Government)), in each case, that would have the
effect of reducing the amount of part or all of such Receivable and (b) the
Conversion Date Adjustment Amount (if any) with respect to such Receivable.
“Discounted Purchase Price” as defined in Section 2.3.
“Discount Period” means, with respect to any Receivable the number of days from
(and including) the applicable Purchase Date of such Receivable to (but not
including) the date which is the last day of the Approved Obligor Buffer Period
for the Approved Obligor of such Receivable following the Maturity Date of such
Receivable.
“Discount Rate” means, with respect to any Receivable, a rate per annum equal to
the sum of (i) LIBOR plus (ii) the Applicable Margin.
“Dispute” means, with respect to any Receivable, any Dilution with respect to
such Receivable (other than any Dilutions specifically taken into account in
determining the Purchase Price for such Receivable), or any refusal to pay as a
result of any bona fide dispute, deduction, claim, offset, defense,
counterclaim, discount, retainage, allowance, or warranty issue of any kind
between a Seller and the applicable Approved Obligor (or any of their respective
affiliates) relating to such Receivable, including, without limitation, any
products liability claim arising out of or in connection with such Receivable,
in each case, which is reasonably likely to reduce the amount due and payable by
any Approved Obligor with respect to such Receivable.
“Dollar” and “$” means the lawful currency of the United States of America.
“Eligible Receivable” means a Receivable backed by the full faith and credit of
the U.S. Government and arising from the sale of Goods and Services pursuant to
a Contract with an Approved Obligor, including Receivables that have been billed
pursuant to an Invoice and Eligible Unbilled Receivables; provided that, with
respect to each Eligible Receivable that is a Billed Receivable, such Receivable
shall not be more than 45 days past due; provided further that Eligible
Receivables shall not include any Receivable, the Obligor of which has agreed to
pay such Receivable via credit card.
“Eligible Unbilled Receivable” means a Receivable arising from a “cost plus
fixed fee” or “time and materials” Contract where work has been performed by the
relevant Seller and revenue has been recognized in accordance with GAAP, thereby
generating an unbilled receivable balance and such Receivable has been recorded
in the Seller’s general ledger system and reported to the Administrative Agent
on the applicable Servicing Report, including those Receivables that are
unbilled due to "administrative delays" but excluding, without limitation,
Excluded Unbilled Receivables.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Purchaser or required to be withheld or deducted
from a payment to the Administrative Agent or such Purchaser, (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, imposed as a result of the Administrative Agent or
such Purchaser (i) being organized under the laws of, or having its principal
office in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) having a present or former connection with the jurisdiction
imposing such Tax (other than any such connection arising solely from the
Administrative Agent or such Purchaser, as applicable, having executed,
delivered, become a party to, performed its obligations under, received payments
under or enforced this Agreement), (b) Taxes attributable to the Administrative
Agent’s or such Purchaser’s failure to provide tax forms to the Seller
Representative in accordance with Section 12.1 and (c) any U.S. federal
withholding Taxes imposed under FATCA.
“Excluded Unbilled Receivables” means each of the following: (i) any unbilled
receivable arising under a “firm fixed price” contract and any contract with
“estimate at completion” adjustments; (ii) any unbilled receivable arising under
a firm-fixed price contract where the account debtor is billed less than the
amount to be received under the contract (based on the
“percentage-of-completion” method of revenue recognition); (iii) any unbilled
receivable arising under a contract where the account debtor is billed in excess
of the costs incurred to date; (iv) any unbilled receivable in respect of
“at-risk” projects (including, without limitation, scenarios where the Seller
starts working prior to obtaining a signed contract); (v) any unbilled
receivable arising under a contract based on milestone billing periods; and (vi)
any award or incentive fee structures where the Seller is unable to bill for the
award or fee until the government awards the fee through a formal contract
modification or approval process.
“Existing Account” means, with respect to:
(i)    CSC, the deposit accounts of CSC located at Wells Fargo (ABA No.
026009580) with account numbers 2100012761646 and 2100012761138;
(ii)    CSC Solutions, the deposit accounts of CSC Solutions or the Seller
Representative located at Bank of America (ABA No. 026009593) with account
number 4427274363;
(iii)    each Additional Seller, each deposit account of such Additional Seller
specified as such in the applicable Joinder Agreement; and
(iv)    any other deposit account located at a depository bank satisfactory to
the Administrative Agent;
in each case which deposit account is subject to an Account Control Agreement.
“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.
“Facility Suspension Event” means (i) the occurrence of a Servicer Replacement
Event or (ii) the occurrence of a Shutdown of the U.S. Government, or (iii) any
disclaimer of its obligations by the guarantor under any Parent Guaranty or
failure of any Parent Guaranty to be in full force and effect; provided that
with respect to each Parent Guaranty provided by CSC, this clause (iii) shall
only apply prior to the CSC Guaranty Termination Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreement entered into pursuant to Section 1471(b)(1) of the Code.
“Final Collection Date” means the Business Day following the termination of
purchases under this Agreement on which all amounts to which the Purchasers
shall be entitled in respect of Purchased Receivables and all other amounts
owing to the Administrative Agent and the Purchasers hereunder and under the
other Purchase Documents are paid in full.
“Final Maturity Date” means the Maturity Date of the last outstanding Purchased
Receivable.
“Funded Amount” means, as of any date of determination, the difference between
(a) the sum of all Purchase Prices paid hereunder and (b) the sum of all
Collections actually received by the Administrative Agent by deposit into the
Administrative Agent’s Account (or, prior to the Restatement Date, by any
Purchaser by deposit into any predecessor Purchaser account).
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Goods and Services” means, with respect to any Receivable, those goods sold by
a Seller to the applicable Approved Obligor and any related services provided by
such Seller to such Approved Obligor pursuant to the applicable Contract.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Indemnified Liabilities” as defined in Section 14.1.
“Indemnified Party” as defined in Section 14.1.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Seller
under this Agreement.
“Ineligible Assignee” means any Person whose primary business is to engage in
the sale or provision of information technology services as determined by the
Seller Representative in good faith based on publicly available information.
“Insolvency Event” means, with respect to any Person, such Person (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); or
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; or
(iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; or (iv) institutes or has instituted against it a
proceeding seeking judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditor’s
rights, or a petition is presented for its winding‑up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within sixty (60) days of the institution or
presentation thereof; or (v) has a resolution passed for its winding‑up,
official management or liquidation; or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; or (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within sixty (60) days thereafter, or (viii) causes or is subject to any
event with respect to it which, under the applicable Laws of any jurisdiction,
has an analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive), or (ix) takes any corporate or other organizational action to
authorize any of the foregoing.
“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by a Seller to the applicable Approved Obligor for the
payment for the applicable Goods and Services supplied provided pursuant to the
applicable Contract.
“Joinder Agreement” means a joinder agreement, in the form of Exhibit B hereto.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“Late Payment Amount” as defined in Section 3.1.
“LIBOR” means the rate established by the Administrative Agent (calculated on
the basis of actual days elapsed over a 360-day year) equal to the London
interbank offered rate, as administered by the ICE Benchmark Administration (or
any other person which takes over the administration of such rate) appearing on
the Reuters page that displays such rate (such page currently being the LIBOR01
page) as of 1:00 p.m. (London time) (x) in the case of a Purchase Date, one
Business Day immediately preceding the related Settlement Date, for a period
equal to one month (i.e., the one-month LIBOR) or (y) in any other case, two
Business Days immediately preceding the first day for which such rate is
accruing, for a period matching the period over which such rate has accrued;
provided, however, if a Discount Period or such other period does not match an
available LIBOR quotation, then the Administrative Agent shall determine LIBOR
for the purpose of such Discount Period or other period by linear interpolation
of the nearest two LIBOR rates. In the event that such rate does not appear on
such page or service at such time, “LIBOR” shall be determined by reference to
such other comparable publicly available service for displaying the offered rate
for deposits in Dollars in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Administrative Agent in
its sole discretion. If, for any given date of determination, LIBOR is
determined to be negative, then notwithstanding anything herein to the contrary,
the LIBOR for such date shall be deemed to be zero.
“Material Adverse Effect” as defined in Section 9.1(a).
“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice;
provided that, for the purpose of calculating the Discount Period for an
Eligible Unbilled Receivable, the Maturity Date shall be deemed to be the date
falling 120 days after the Purchase Date related to such Eligible Unbilled
Receivable (it being understood that, from and including the Conversion Date for
any such Purchased Receivable, the Maturity Date thereof shall be the date upon
which such Purchased Receivable becomes due and payable as set forth in the
applicable Invoice).
“Maximum Funded Amount” means the lesser of (a) the Total Outstanding Amount and
(b) the Aggregate Commitments.
“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Approved Obligor under the applicable Invoice, net of any Taxes
and any Dilutions specifically taken into account in determining the Purchase
Price for such Receivable as of the applicable Purchase Date.
“Non-Payment Event” as defined in Section 5.4.
“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract.
“Overdue Receivable” as defined in Section 5.4.
“Parent Guaranty” means, (a) in respect of CSC, as a Seller, the CSGS Parent
Guaranty, (b) in respect of CSC Solutions, as a Seller, (i) the CSGS Parent
Guaranty and (ii) prior to the CSC Guaranty Termination Date, the CSC Parent
Guaranty, and (c) in respect of each Additional Seller, (i) the CSGS Parent
Guaranty and (ii) prior to the CSC Guaranty Termination Date, a New York law
guaranty issued by CSC in favor of the Administrative Agent (for the benefit of
the Purchasers), which guarantees such Additional Seller’s obligations
hereunder, which guaranty shall be in form and substance satisfactory to the
Administrative Agent.
“Participant” as defined in Section 14.6(d).
“PATRIOT Act” as defined in Section 14.18.
“Payment Amount” means, as of any given Settlement Date, the difference between
(a) the Maximum Funded Amount minus the Funded Amount and (b) the Accrued
Aggregate Unreimbursed Purchase Discount plus any other amounts owing to the
Administrative Agent or any Purchaser by a Seller under this Agreement as of
such Settlement Date; provided, however, that if the Administrative Agent does
not receive (on or before 12:00 p.m. (New York time)) the full amount of any
funding expected from the Purchasers, then any positive Payment Amount will be
reduced to $0 in accordance with Section 2.2.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Prime Commercial Rate” means the rate of interest most recently published in
the Money Rates section of The Wall Street Journal from time to time as the
Prime Rate in the United States of America or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Any change in such prime rate shall
take effect at the opening of business on the day specified in the public
announcement of such change. If, for any given date of determination, the Prime
Commercial Rate is determined to be negative, then notwithstanding anything
herein to the contrary, the Prime Commercial Rate for such date shall be deemed
to be zero.
“PrimeRevenue System” means the Administrative Agent's communication tool
accessible via the internet to enable clients to offer various receivables for
sale to the Administrative Agent and for the loading approval and monitoring of
such receivables on a platform, the terms of use of which are set out in
Schedule C and are hereby incorporated herein.
“Proposed Repurchase Date” means, with respect to any Purchased Receivable, the
date set forth in any notice delivered pursuant to Section 11.2 requiring the
repurchase by the applicable Seller of such Purchased Receivable.
“Pro Rata Share” means, with respect to any Purchaser, the result (expressed as
a percentage) of dividing the Commitment of such Purchaser by the Aggregate
Commitments.
“Purchase Date” means, with respect to any Purchased Receivable, the date such
Purchased Receivable is purchased by the Administrative Agent (on behalf of the
Purchasers) pursuant to Section 2.1.
“Purchase Discount” means, with respect to any Receivable, the amount determined
as the “Purchase Discount” in the calculation of the Purchase Price for such
Receivable pursuant to Section 2.3.
“Purchase Document” means each of this Agreement, each Parent Guaranty, each
Servicing Report and each fee letter, together with all other documents,
instruments or agreements executed and delivered by a Seller or the Seller
Representative to or for the benefit of the Administrative Agent or any
Purchaser in connection herewith.
“Purchase Price” means, with respect to any Receivable, the amount determined as
the “Discounted Purchase Price” or the “Adjusted Purchase Price,” as applicable,
pursuant to Section 2.3.
“Purchased Receivable” means a Receivable purchased by the Administrative Agent
(on behalf of the Purchasers) in accordance with the terms and conditions
hereof; provided that a Receivable purchased hereunder and subsequently
repurchased by the applicable Seller pursuant to the terms and conditions hereof
shall, upon the Repurchase Date therefor and upon receipt by the Purchasers of
the Repurchase Price therefor, cease to be a Purchased Receivable.
“Purchaser” means each Person listed on Schedule D and any other Person that
shall become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Receivable” means the monetary obligation of an Obligor to a Seller arising
under a Contract which is evidenced by an Invoice or, in the case of an Eligible
Unbilled Receivable, other form of evidence reasonably acceptable to the
Administrative Agent (in each case, including the right to receive payment of
any interest or finance charges or other liabilities of such Obligor under such
Contract), all Related Assets with respect thereto, and all Collections and
other proceeds with respect to the foregoing.
“Reconciliation Date” means the Business Day immediately preceding each
Settlement Date and each Termination Settlement Date.
“Refundable Discount Advance” as defined in Section 2.8(b).
“Refundable Discount Advance Account” as defined in Section 2.8(b).
“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.
“Remittance Account” means the account of the Seller Representative located at
Bank of America, NA (ABA No. 111000012) with account number 4427274350, or such
other account as notified to the Administrative Agent from time to time by the
Seller Representative in writing.
“Repurchase Date” means, with respect to any Purchased Receivable, the date on
which such Purchased Receivable is repurchased by the applicable Seller in
accordance with the terms and conditions hereof.
“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by a Seller in Section 9.2 with respect to such
Purchased Receivable shall be materially inaccurate, incorrect or untrue on any
date as of which it is made or deemed to be made; (ii) a Dispute shall have
occurred with respect to such Purchased Receivable; (iii) the breach of any
covenant made by a Seller in Section 4.3, Section 5.1, Section 5.2 or Section
10.1 with respect to such Purchased Receivable; or (iv) the Administrative Agent
elects to cause the applicable Seller to repurchase an Eligible Unbilled
Receivable in accordance with Section 2.9 (A) following the Termination Date or
(B) at such time following a Facility Suspension Event that the Commitments are
reduced to zero.
“Repurchase Price” means, with respect to any Purchased Receivable, the amount
determined as the “Repurchase Price” for such Purchased Receivable pursuant to
Section 11.1.
“Required Purchasers” means, at any time, Purchasers whose Asset Interests
represent in excess of 50% of the total value of all Asset Interests. The Asset
Interests of any Defaulting Purchaser shall be disregarded for purposes of
calculating the Required Purchasers.
“Restatement Date” means, subject to Section 8.1, the date of this Agreement.
“Retained Obligations” as defined in Section 4.2.
“Sales Records” means, with respect to any Receivable, the accounts, all sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of a Seller relating to an Approved Obligor and
on an individual Receivable basis for the purpose of identifying amounts paid or
to be paid in respect of such Receivable.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Asset
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Seller” and “Sellers” as defined in the preamble hereto.
“Seller Account” means each Existing Account and each Collection Account.
“Seller Account Collateral” means collectively, (i) each Seller Account, and
(ii) all checks, drafts, instruments, cash and other items at any time received
for deposit into a Seller Account, wire transfers of funds, automated clearing
house entries, credits from merchant card transactions and other electronic
funds transfers or other funds deposited into, credited to, or held for deposit
into or credit to, a Seller Account, but only to the extent that any such items
referred to in this clause (ii) are Collections; provided that Seller Account
Collateral shall not include Seller Funds.
“Seller Funds” means all checks, drafts, instruments, cash and other items that,
in each case, are not Collections, and that at any time are received for deposit
into a Seller Account.
“Seller Representative” as defined in Section 2.5.
“Servicer Replacement Event” means any of the following:
(a)     the failure by the Seller Representative to issue an Invoice for an
Eligible Unbilled Receivable in accordance with the terms of Section 2.9;
(b)    the failure by the Seller Representative to submit a Servicing Report on
any Reconciliation Date pursuant to the terms of this Agreement;
(c)    the failure of a Seller to pay any amount due hereunder and such failure
is not cured within two Business Days of the date on which the same shall be due
and payable;
(d)    the failure of the Administrative Agent to have a first priority security
interest in any Existing Account or any Collection Account;
(e)     the failure by a Seller to comply with any covenants set forth in
Section 4.3, Section 5.1, Section 5.2, Section 6.1 and Section 10.1, where such
failure is not cured within ten days after the earlier to occur of (i) written
notice thereof having been given to such Seller by the Administrative Agent or
any Purchaser or (ii) actual knowledge thereof by such Seller of such failure;
(f)     the failure by a Seller to comply with any covenant in this Agreement
not covered by clause (a), (b), (c), (d) or (e) above , where such failure is
not cured within thirty days after the earlier to occur of (i) written notice
thereof having been given to such Seller by the Administrative Agent or any
Purchaser or (ii) actual knowledge thereof by such Seller of such failure;
(g)    a material breach of any representation or warranty by a Seller
hereunder;
(h)    the occurrence of an Insolvency Event with respect to a Seller;
(i)    the failure of a Seller or any Significant Subsidiary thereof to pay any
principal of or premium or interest of any of its Debt or any payment obligation
in respect of guarantees of a Seller or any Significant Subsidiary of Debt owed
to any Person which is outstanding in a principal amount of at least
$250,000,000 in the aggregate (but excluding Debt arising under this Agreement)
(collectively, “Material Indebtedness”), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument evidencing such Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Material Indebtedness; or any
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment or by a
required prepayment of insurance proceeds or by a required prepayment as a
result of formulas based on asset sales or excess cash flow), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Material Indebtedness shall be required to be made, in each case prior to the
stated maturity thereof; provided that (i) if each of the Purchasers is a party,
as creditor, under such Material Indebtedness and (ii) the creditors under such
Material Indebtedness waive the applicable default giving rise to the Servicer
Replacement Event under this clause (i), then such Servicer Replacement Event
shall also be deemed waived without any further action by the Purchasers;
(j)     the rendering of any judgment or order for the payment of money in
excess of $250,000,000 against a Seller or any Significant Subsidiary thereof
that is not promptly paid by the Seller or such Significant Subsidiary and
either enforcement proceedings shall have been commenced by any creditor upon
such judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided that any such
judgment or order shall not be a Servicer Replacement Event as defined herein if
and to the extent that (i) the amount of such judgment or order is covered by a
valid and binding policy of insurance covering payment thereof, (ii) such
insurer shall be rated at least "A.-" by A.M. Best Company and the Seller deems
the claims recovery as "probable" in its financial statements and (iii) such
insurer has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order; or
(k)     the acquisition by any Person or two or more Persons acting in concert
of beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of any Seller (or other securities convertible into such securities)
representing 35% or more of the combined voting power of all securities of any
Seller entitled to vote in the election of directors, other than securities
having such power only by reason of the happening of a contingency; provided
that (i) the Spin-Off shall not be a Servicer Replacement Event as defined
herein and (ii) if any Seller shall become a wholly owned Subsidiary of a
publicly owned Person whose beneficial ownership is, immediately after the
Seller shall become such a wholly owned subsidiary of such Person, substantially
identical to that of any Seller immediately prior to such circumstance (a
“Holding Company”), such circumstance shall not be a Servicer Replacement Event
as defined herein unless the beneficial ownership of such Holding Company shall
be acquired as set forth in this clause (k).


“Servicing Fee” as defined in Section 5.1.
“Servicing Report” means (a) at all times prior to the Termination Date, a
servicing report in the form of Exhibit A-1 or, if permitted by Section 6.1, in
the form of Exhibit A-2, as applicable, or otherwise in form and substance
satisfactory to the Administrative Agent and the Seller Representative and (b)
at all times on and following the Termination Date, a report in form and
substance satisfactory to the Administrative Agent and the Seller
Representative, and containing (without limitation) the following information:
(i) a list clearly identifying all outstanding Purchased Receivables, (ii) the
amount of all Collections received during the immediately preceding Settlement
Period, together with details as to the Purchased Receivables in respect of
which such Collections were received and (iii) aging reports with respect to
each outstanding Purchased Receivable.
“Settlement Date” means each Tuesday and Thursday; provided, however, that (x)
if a Settlement Date falls on a day that is not a Business Day, then the
Settlement Date shall be the next following Business Day and (y) the final
Settlement Date shall occur on the Business Day immediately preceding the
Termination Date.
“Settlement Period” means the period from (but excluding) one Reconciliation
Date to (and including) the immediately following Reconciliation Date.
“Shutdown of the U.S. Government” means the creation of a “funding gap” caused
by the failure of the United States Congress to pass legislation funding U.S.
Government operations in whole or in part affecting Approved Obligor(s), or the
failure of any such legislation passed by the United States Congress to become
law.
“Significant Subsidiary” means, at any time, any Subsidiary of any Seller which
accounts for more than 5% of consolidated total assets or 5% of consolidated
revenue of such Seller determined in accordance with GAAP.
“Spin-Off” means the implementation by CSC of a corporate restructuring in
accordance with the Form 10 filed by CSC with the U.S. Securities and Exchange
Commission on July 13, 2015 (as amended on August 17, 2015), which results in
CSC no longer being the direct or indirect parent of CSC Solutions.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any fiscal authority, together with any interest thereon and any
penalties with respect thereto and any payments made on or in respect thereof;
and “Taxation” and “Tax” shall be construed accordingly.
“Termination Date” means the earlier to occur of (i) August 18, 2017 or (ii)
such time as the Commitments are terminated by the Administrative Agent or the
Seller Representative in accordance with the terms of this Agreement.
“Termination Payment Amount” means, as of any given Termination Settlement Date,
the sum of (a) the Funded Amount, (b) to the extent that the Aggregate
Unreimbursed Purchase Discount has not been paid in full, the Accrued Aggregate
Unreimbursed Purchase Discount and (c) any other amounts owing to the
Administrative Agent or any Purchaser by a Seller under this Agreement as of
such Termination Settlement Date.
“Termination Settlement Date” means the Termination Date, and each Tuesday and
Thursday following the Termination Date; provided, however, that (a) if a
Termination Settlement Date falls on a day that is not a Business Day, then the
Termination Settlement Date shall be the next following Business Day, (b) the
Administrative Agent may, by written notice to the Seller Representative,
increase the frequency of Termination Settlement Dates (such that, in addition
to each Tuesday and Thursday, a Termination Settlement Date may occur on a
Monday, Wednesday and/or Friday, as directed by the Administrative Agent in its
sole discretion) and (c) the final Termination Settlement Date shall occur on
the Final Collection Date.
“Total Available Funding Amount” means the Aggregate Commitments minus the Total
Outstanding Amount.
“Total Outstanding Amount” means, as of any date of determination, the result of
(i) the Net Face Values of all Eligible Receivables (for each Purchased
Receivable, such Net Face Value being determined as of the Purchase Date
therefor) minus (ii) all Collections received and deposited in the
Administrative Agent’s Account in connection with such Eligible Receivables.
“U.S. Government” means the federal government of the United States of America.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Administrative Agent is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
“UCC Information” means the information set forth on Schedule B.
“Unused Fee” as defined in Section 3.6.
Section 1.1.    Interpretation. In this Agreement, unless otherwise indicated,
(a) defined terms may be used in the singular or the plural and the use of any
gender includes all genders, (b) the words “hereof”, “herein”, “hereto”,
“hereby” and “hereunder” refer to this entire Agreement, (c) all references to
particular Sections, Exhibits or Schedules are references to the Sections,
Exhibits or Schedules, as the case may be, of this Agreement, (d) all accounting
terms not specifically defined herein shall be construed in accordance with
GAAP, except as otherwise stated herein, (e) reference to any Person includes
such Person’s successors and legal assigns, (f) in the computation of a period
of time from a specified date to a later specified date, the word “from” shall
mean “from and including” and the words “to” and “until” each shall mean “to but
excluding”, and (g) reference to any agreement shall mean such agreement as
amended, supplemented or otherwise modified from time to time.
SECTION 2.
PURCHASE AND SALE; TERM.

Section 2.1.    Purchase and Sale of Eligible Receivables.
(a)     Subject to Section 14.23, on each Business Day prior to the Termination
Date, each Seller will be deemed to offer to the Administrative Agent (on behalf
of the Purchasers), and subject to the satisfaction of the conditions set forth
in Section 8.2, the Administrative Agent will be deemed to purchase from each
such Seller, without any further action on the part of such Seller, all of such
Seller’s right, title and interest in and to all outstanding Eligible
Receivables of such Seller that have not previously been acquired (except to the
extent that it was acquired and was subsequently the subject of a Deemed
Repurchase) in whole by the Administrative Agent (on behalf of the Purchasers)
hereunder. The deemed offer by each Seller to sell, assign and transfer all of
its right, title and interest in and to all outstanding Eligible Receivables of
each such Seller that have not previously been acquired (except to the extent
that it was acquired and was subsequently the subject of a Deemed Repurchase) in
whole by the Administrative Agent (on behalf of the Purchasers) hereunder is
irrevocable and unconditional on the part of each such Seller and shall occur
(without any further action by any such Seller) on each Business Day prior to
the Termination Date.
(b)    Subject to Section 2.2, on each Business Day prior to the Termination
Date, the Administrative Agent shall be deemed to sell in accordance with the
terms of this Agreement to each Purchaser, and each such Purchaser shall be
deemed to purchase from the Administrative Agent, without recourse, an undivided
percentage ownership interest (each an “Asset Interest”) equal to the Pro Rata
Share of such Purchaser in and to each Purchased Receivable deemed purchased by
the Administrative Agent on such day in accordance with clause (a) above. The
deemed offer by the Administrative Agent to sell and the deemed offer by each
Purchaser to purchase such Asset Interests hereunder is irrevocable and
unconditional on the part of the Administrative Agent or such Purchaser and
shall occur (without any further action by any party) on each Business Day prior
to the Termination Date.
(c)    The Purchasers desire that on the Restatement Date, the Asset Interests
of the Purchasers shall be reallocated among all Purchasers (including the
Purchasers added on the Restatement Date) such that the Asset Interests of each
Purchaser in the outstanding Purchased Receivables on the Restatement Date shall
be consistent with each Purchaser’s Pro Rata Share on the Restatement Date. In
order to achieve such reallocation, BTMUNY, as Purchaser, hereby irrevocably
sells, transfers and assigns to the other Purchasers, without recourse,
representation or warranty of any kind, and each other Purchaser hereby agrees
to purchase for cash, all of BTMUNY’s right, title and interest in that portion
of its Asset Interests as shall be necessary to achieve such allocation. Such
payments by such other Purchasers shall be made in such amounts and to such
accounts as has been separately agreed among BTMUNY and such other Purchasers.
From and after the Restatement Date and the receipt by BTMUNY of such amounts,
each Purchaser shall own Asset Interests equal to its respective Pro Rata Share
of the Purchased Receivables outstanding on the Restatement Date.
Section 2.2.    Deemed Repurchase by the Sellers. Notwithstanding anything
herein to the contrary, if the Administrative Agent does not, on or before 12:00
p.m. (New York time) on a given Settlement Date, receive from the Purchasers the
full amount of the expected Payment Amount payable on such Settlement Date (a
“Funding Deficiency”), then any positive Payment Amount for such Settlement Date
will be reduced to $0 in accordance with the definition thereof, and without any
further action on the part of the Administrative Agent, any Purchaser or any
Seller, the Net Face Value of Billed Receivables acquired by the Administrative
Agent (on behalf of the Purchasers) during the immediately preceding Settlement
Period will automatically be deemed to be repurchased by the relevant Seller (a
“Deemed Repurchase”); provided, that nothing in this Section 2.2 shall cause any
Receivables subject to a Deemed Repurchase to be ineligible for future sale by
such Seller to the Administrative Agent (on behalf of the Purchasers) under
Section 2.1.
Section 2.3.    Purchase Price. The purchase price (the “Discounted Purchase
Price”) for each Purchased Receivable purchased on any given Purchase Date will
be calculated as follows:
DPP = NFV – Purchase Discount, in which “Purchase Discount” = NFV x DR x (DP /
360), in which:
Term
Definition
“DPP” equals
Discounted Purchase Price of such Receivable
“NFV” equals
Net Face Value of such Receivable as of such Purchase Date
“DR” equals
Discount Rate applicable to such Receivable
“DP” equals
Discount Period applicable to such Receivable



Notwithstanding the foregoing, the Administrative Agent (on behalf of the
Purchasers) may, in its sole and absolute discretion, elect to purchase a
Receivable for an amount equal to such Receivable’s Net Face Value, as reduced
by any amount (including any Accrued Aggregate Unreimbursed Purchase Discount)
then due and payable by a Seller to the Administrative Agent or any Purchaser
hereunder (such amount, the “Adjusted Purchase Price”). In this event, an amount
equal to the Accrued Aggregate Unreimbursed Purchase Discount for such Purchased
Receivable will be payable by the Seller Representative on each Settlement Date
and each Termination Settlement Date until such time as the Aggregate
Unreimbursed Purchase Discount or such Purchased Receivable has been paid in
full. The Seller shall not be entitled to set-off its obligation to pay the
Aggregate Unreimbursed Purchase Discount (or any portion thereof) against the
Refundable Discount Advance.


With respect to each Purchased Receivable, the Purchase Price thereof shall be
payable by the Administrative Agent (on behalf of the Purchasers) to the Seller
Representative (on behalf of the relevant Seller) by deposit into the Remittance
Account on the Settlement Date immediately following the Settlement Period
during which such Purchased Receivable was purchased. Notwithstanding the
foregoing, the Purchase Price shall be subject to netting and set-off as
provided for under Section 5.6.


Section 2.4.    Maximum Funded Amount; Payment Amount; Termination Payment
Amount.


(b)    Following the determination of the Payment Amount, and in accordance with
Section 5.7, on each Settlement Date (x) if the Payment Amount is positive, the
Administrative Agent (on behalf of the Purchasers) shall pay the full amount
thereof to the Seller Representative, and upon payment of such amount, the
Administrative Agent’s payment obligations with respect to the Purchased
Receivables acquired during the Settlement Period ending immediately prior to
such Settlement Date shall be satisfied in full and (y) if the Payment Amount is
negative, the Seller Representative shall pay the full absolute value thereof to
the Administrative Agent (for the benefit of the Purchasers) by deposit into the
Administrative Agent’s Account. Furthermore, in connection with Sections 3.5 and
3.6, the Administration Fee and the Unused Fee payable by the Seller
Representative on each Settlement Date shall be set-off against any positive
Payment Amount payable by the Administrative Agent (and the surplus of the
Administration Fee and Unused Fee, if any, after effecting such set-off shall be
payable by the Seller Representative to the Administrative Agent), and the
absolute value of any negative Payment Amount payable by the Seller
Representative shall be combined with the Administration Fee and Unused Fee
payable on such Settlement Date (such that both amounts will be paid
simultaneously to the Administrative Agent).


(c)    Following the determination of the Termination Payment Amount, and in
accordance with Section 5.7, on each Termination Settlement Date until the
Funded Amount has been reduced to zero and all other amounts payable to the
Administrative Agent and the Purchasers by the Sellers hereunder have been paid
in full, the Seller Representative shall pay the full amount of the Termination
Payment Amount to the Administrative Agent by deposit into the Administrative
Agent’s Account. Furthermore, in connection with Sections 3.5, the
Administration Fee payable by the Seller Representative on each Termination
Settlement Date shall be combined with the Termination Payment Amount payable on
such Termination Settlement Date (such that both amounts will be paid
simultaneously to the Administrative Agent).


Section 2.5.    Seller Representative. Each Seller hereby appoints CSC Solutions
as its agent, attorney-in-fact and representative (in such capacity, the “Seller
Representative”), and CSC Solutions accepts such appointment, for the purpose of
(i) making any requests required under this Agreement, (ii) the receipt of any
notice of required repurchase pursuant to Section 11.2, (iii) the giving and
receipt of any other notices to, or demand of, any Seller under this Agreement,
(iv) the delivery of all documents, reports, financial statements and written
materials required to be delivered by any Seller under this Agreement, (v) the
receipt of all payments owing to a Seller hereunder, together with the
subsequent allocation of such payment proceeds between the Sellers, (vi) taking
any and all other actions required to be undertaken hereunder by the Seller
Representative, and (vii) all other purposes incidental to any of the foregoing.
Each Seller agrees that any action taken by the Seller Representative as the
agent, attorney-in-fact and representative of each such Seller shall be binding
upon it, as applicable, to the same extent as if directly taken by such Seller,
as applicable. CSC hereby resigns its previous appointment as Seller
Representative under the Original Purchase Agreement. CSC Solutions herby
assumes all obligations of CSC as Seller Representative under the Original
Purchase Agreement.
Section 2.6.    Termination and Reduction of Commitments.
(a)    In addition, the Seller Representative may terminate or reduce
permanently the Commitments of the Purchasers in its sole discretion at any time
by delivering thirty days prior written notice to the Administrative Agent and
the Purchasers; provided that, (i) if the Commitments are terminated in full,
the Termination Date shall be the first Business Day following such thirty-day
period, (ii) if the Commitments are reduced, such reduction shall be effective
on the first Business Day following such thirty-day period, (iii) each reduction
of Commitments shall be in a minimum amount of $50,000,000 or in an integral
multiple of $1,000,000 in excess thereof, (iv) no reduction of the Commitment
may cause the Aggregate Commitments to be less than the greater of $200,000,000
and the Funded Amount and (v) each reduction in the Commitments shall be made
ratably among the Purchasers in accordance with their respective Pro Rata Share.
Once reduced or terminated, the Commitments may not be reinstated.
(b)    Upon the occurrence of a Facility Suspension Event, the Administrative
Agent may, and at the direction of the Required Purchasers, shall, terminate the
Commitments of the Purchasers at any time by providing written notice of such
termination to the Seller Representative (in which case the Termination Date
shall be the day specified as such in the written notice, which may be the date
upon which such written notice is received by the Seller Representative (or, in
each case, if such date is not a Business Day, the Termination Date shall be the
immediately following Business Day)). Notwithstanding the foregoing, the
occurrence of the Termination Date will have no effect on any rights or
obligations hereunder in respect of any Purchased Receivables outstanding as of
the Termination Date and all covenants, representations and warranties,
repurchase obligations and indemnities made herein shall continue in full force
and effect so long as any Purchased Receivables remain outstanding.
Section 2.7.    Effect of Termination Date.
(a)    For the sake of clarity, the parties agree that, at all times on and
following the Termination Date:
(i)    Except to the extent otherwise removed in accordance with Section 5, each
Seller shall continue to service and administer the Purchased Receivables sold
by it as agent for the Administrative Agent and the Purchasers, all on terms
further set out in this Agreement.
(ii)    The Seller Representative shall continue to pay the Accrued Aggregate
Unreimbursed Purchase Discount on each Termination Settlement Date until the
Aggregate Unreimbursed Purchase Discount has been paid in full to the
Administrative Agent (for the benefit of the Purchasers) by deposit into the
Administrative Agent’s Account. The Refundable Discount Advance will be promptly
repaid by the Administrative Agent to the Seller Representative upon payment in
full by the Seller Representative of the Aggregate Unreimbursed Purchase
Discount in accordance with Section 2.8.
Section 2.8.    Aggregate Unreimbursed Purchase Discount; Refundable Discount
Advance.
(a)    The Aggregate Unreimbursed Purchase Discount shall be payable in full by
the Seller Representative on the Final Maturity Date; provided, however, that
following the occurrence of the Termination Date, if a Seller’s appointment as
servicer hereunder is terminated by the Administrative Agent as the result of a
Facility Suspension Event, the Administrative Agent may, and at the direction of
the Required Purchasers, shall, by written notice to the Seller Representative,
demand payment in full of the Aggregate Unreimbursed Purchase Discount. In any
such case, the Seller Representative shall pay the Aggregate Unreimbursed
Purchase Discount to the Administrative Agent (for the benefit of the
Purchasers) on the date designated for such payment in the written notice from
the Administrative Agent (which date must be at least one Business Day following
the date upon with such written notice is received by the Seller Representative)
by deposit into the Administrative Agent’s Account. The parties hereto agree
that the Seller Representative’s obligation to pay the Aggregate Unreimbursed
Purchase Discount is not credit recourse for any failure of an Approved Obligor
to pay the full outstanding balance of any Purchased Receivable, but rather is
an obligation to reimburse the Administrative Agent and the Purchasers for
electing not to deduct the Purchase Discount from the Purchase Price with
respect to the applicable Purchased Receivables for the purpose of
administrative convenience.
(b)    The Seller Representative has paid to the Administrative Agent a
refundable purchase discount advance (the “Refundable Discount Advance”) equal
to 0.40% of the Aggregate Commitments on or prior to the Restatement Date. The
Refundable Discount Advance shall be held in a blocked account established with
the Administrative Agent and maintained in the name of the Seller Representative
(the “Refundable Discount Advance Account”). The Refundable Discount Advance
Account shall at all times be blocked with respect to the Seller Representative,
such that only the Administrative Agent will be permitted to transfer funds out
of the Refundable Discount Advance Account. Subject to repayment in full of the
Aggregate Unreimbursed Purchase Discount, the Administrative Agent will promptly
repay the Refundable Discount Advance to the Seller Representative by deposit
into the Remittance Account; provided, however, that if the Seller
Representative has not paid the Aggregate Unreimbursed Purchase Discount in full
as of the Final Maturity Date (or any such earlier date as required by Section
2.8(a)), the Administrative Agent may set-off the Refundable Discount Advance
against the unpaid balance of the Aggregate Unreimbursed Purchase Discount, and
upon doing so, the Administrative Agent will promptly repay the excess
Refundable Discount Advance (if any) to the Seller Representative by deposit
into the Remittance Account.
Section 2.9.    Eligible Unbilled Receivables. The Seller Representative shall
procure that each Eligible Unbilled Receivable sold, transferred and assigned to
the Administrative Agent hereunder will be the subject of an Invoice as soon as
reasonably practicable, and in any event within ten (10) Business Days following
the Seller Representative’s receipt of a written request to issue such Invoice
from the Administrative Agent; provided, however, that if any Approved Obligor
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due, the Seller
Representative shall promptly (and in any event, within five (5) Business Days)
issue an Invoice for each Purchased Receivable that is an Eligible Unbilled
Receivable payable by such Approved Obligor, and shall provide the
Administrative Agent with a copy of each such Invoice. In the event of the
occurrence of the Termination Date or a revocation of the Purchasers’ approval
of any Approved Obligor pursuant to Section 14.22, the Administrative Agent
shall have the option to (i) retain ownership of any Eligible Unbilled
Receivable and/or (ii) at any time following such termination or revocation, but
solely to the extent that an Approved Obligor Termination Event has not occurred
with respect to the Approved Obligor of the applicable Eligible Unbilled
Receivable, cause the applicable Seller to repurchase such Eligible Unbilled
Receivable from the Administrative Agent pursuant to Section 11. The
Administrative Agent shall promptly inform the Seller Representative following
any such termination or revocation of its decision to either retain ownership or
cause a Repurchase Event with respect to any such Eligible Unbilled Receivable.
In the event that the Administrative Agent elects to retain ownership of any
Eligible Unbilled Receivable after the Termination Date or the revocation of the
Purchasers’ approval of any Approved Obligor pursuant to Section 14.22, the
Seller Representative shall promptly (and in any event, within five (5) Business
Days) issue an Invoice for any such retained Eligible Unbilled Receivable. Upon
issuance by the relevant Seller of an Invoice for a Purchased Receivable that is
an Eligible Unbilled Receivable, such Purchased Receivable shall immediately
become a Billed Receivable for purposes hereof (the date upon which such
Purchased Receivable becomes a Billed Receivable, the “Conversion Date”).
Section 2.10.    [Reserved].
Section 2.11.    Defaulting Purchaser Provisions.
(a)    Replacement of Defaulting Purchaser. If any Purchaser is a Defaulting
Purchaser, then (i) the Seller Representative, upon notice to the Administrative
Agent or the Administrative Agent upon notice to the Seller Representative, and
the Purchasers, may require such Defaulting Purchaser to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 14.6), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 3.3, 12.1 or 14.1) and
obligations under this Agreement and the related Purchase Documents to one or
more permitted assignee that shall assume such obligations (which assignee may
be another Purchaser, if such Purchaser accepts such assignment); provided that
(i) such Purchaser shall have received payment of an amount equal to its
outstanding Asset Interests, accrued fees and all other amounts payable to it
hereunder and under the other Purchase Documents and (ii) such assignment does
not conflict with applicable Law. Each Purchaser hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Purchaser if such
Purchaser becomes a Defaulting Purchaser, as assignor, any Assignment and
Assumption necessary to effect any assignment of such Defaulting Purchaser’s
interests hereunder in the circumstances contemplated by this Section 2.11(a).
Each Purchaser agrees that if the Seller Representative or the Administrative
Agent exercises its option hereunder to cause an assignment by such Purchaser if
such Purchaser becomes a Defaulting Purchaser, such Defaulting Purchaser shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effect such assignment in accordance with Section
14.6. In the event that a Purchaser does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Purchaser hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 14.6 on behalf of such Defaulting
Purchaser and any such documentation so executed by the Administrative Agent
shall be effective for purposes of documenting an assignment pursuant to Section
14.6.
(b)    Defaulting Purchaser Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Purchaser becomes a Defaulting
Purchaser, then, until such time as such Purchaser is no longer a Defaulting
Purchaser, to the extent permitted by applicable Law (i) such Defaulting
Purchaser’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement or any other Purchase Document shall be restricted as
set forth in the definition of Required Purchasers and (ii) no Defaulting
Purchaser shall be entitled to receive any Unused Fee pursuant to Section 3.6
for any period during which that Purchaser is a Defaulting Purchaser (and the
Sellers shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Purchaser).
(c)    Defaulting Purchaser Cure. If the Seller Representative and the
Administrative Agent agree in writing that a Purchaser is no longer a Defaulting
Purchaser, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein, such Purchaser will take such actions as the Administrative
Agent may determine to be necessary (which may include a requirement for such
Purchaser to purchaser certain Asset Interests from the other Purchasers in
order to equalize all such Asset Interests in accordance with the Pro Rata
Shares of the Purchasers as in effect immediately prior to any assignment that
occurred as a result of such Purchaser becoming a Defaulting Purchaser),
whereupon such Purchaser will cease to be a Defaulting Purchaser; provided that
no adjustment will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Sellers while that Purchaser was a
Defaulting Purchaser; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Purchaser to Purchaser will constitute a waiver or release of any claim of any
party hereunder arising from that Purchaser’s having been a Defaulting
Purchaser.
SECTION 3.
FEES; LATE PAYMENT AMOUNT.

Section 3.1.    Late Payment Amount. In the event that any amount payable by any
Seller hereunder or under any of the other Purchase Documents remains unpaid for
any reason for five (5) Business Days after the Administrative Agent provides
notice to the Seller Representative that such amounts are past due, the
Administrative Agent shall charge (for its benefit or the benefit of the
Purchasers, as applicable), and such Seller shall pay, an amount (the “Late
Payment Amount”) equal to (x) such unpaid amount due from such Seller to the
Administrative Agent or the Purchasers during the period from (and including)
the due date thereof to, but excluding the date payment is received by the
Administrative Agent in full, times (y) a rate per annum equal to the Prime
Commercial Rate, computed on the basis of a 360 day year, and for actual days
elapsed. Late Payment Amounts shall be payable on demand and, if no prior demand
is made, on the last Business Day of each calendar month.
Section 3.2.    Payments Generally. All payments to be made under any Purchase
Document or in respect of a Purchased Receivable, shall be made in immediately
available funds. Any amounts that would fall due for payment on a day other than
a Business Day shall be payable on the succeeding Business Day, and interest
calculations, if any, shall be adjusted accordingly for such later or earlier
payment. All amounts payable by any Seller or the Seller Representative to the
Administrative Agent or any Purchaser pursuant to or in connection with any
Purchase Document shall be paid in full, free and clear of all deductions,
set-off or withholdings whatsoever except only as may be required by Law, and
shall be paid on the date such amount is due no later than 1:00 p.m. (New York
City time) to the Administrative Agent’s Account. Any amount to be paid by the
Administrative Agent or any Purchaser to any Seller or the Seller Representative
under any Purchase Document shall be paid to the Seller Representative by
deposit into the Remittance Account, and shall be paid on the date such amount
is due no later than 5:00 p.m. (New York City time).
Section 3.3.    Breakage. Each Seller agrees, jointly and severally, to
indemnify the Administrative Agent and each Purchaser on demand against any loss
or expense (including, but not limited to, any loss or expense sustained or
incurred or to be sustained or incurred by a Purchaser in liquidating or
employing deposits acquired or contracted for to effect or maintain its
acquisition of its Asset Interest in Purchased Receivables or any part thereof,
but excluding, for the avoidance of doubt, the loss of any anticipated profits)
which the Administrative Agent or such Purchaser has sustained or incurred as a
consequence of (a) the non-fulfillment of any of the conditions precedent
described in Section 8.2 or otherwise or (b) a repurchase of Purchased
Receivables by the Seller; provided, that no Seller shall be obligated to
indemnify any Purchaser pursuant to this provision if such loss or expense is
caused by such Purchaser’s failure to fund its Pro Rata Share of the applicable
Payment Amount.
Section 3.4.    Ratable Sharing. If any Purchaser shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
Purchased Receivable or other obligations hereunder resulting in such Purchaser
receiving payment of a proportion of the aggregate amount payable under any
Purchased Receivable to such Purchaser greater than its Asset Interest would
warrant as provided herein, then such Purchaser receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash) participations in the other Purchasers’ Asset Interests (not
in excess of the applicable Purchase Price thereof), or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Purchasers ratably in accordance with the aggregate
amount owing to them; provided: (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this Section
shall not be construed to apply to (A) any payment made by a Seller pursuant to
and in accordance with the express terms hereof, or (B) any payment obtained by
a Purchaser as consideration for the assignment of or sale of a participation in
any of its Purchased Receivables to any assignee or participant including,
without limitation, any assignments effectuated pursuant to Section 2.1(c). Each
Seller consents to the foregoing and agrees, to the extent it may effectively do
so under applicable Law, that any Purchaser acquiring a participation pursuant
to the foregoing arrangements may exercise against such Seller rights of setoff
and counterclaim with respect to such participation as fully as if such
Purchaser were a direct creditor of such Seller in the amount of such
participation.
Section 3.5.    Payment of Administration Fee. On each Settlement Date and each
Termination Settlement Date, the Seller Representative shall pay to the
Administrative agent, for its own account, an administration fee (the
“Administration Fee”) in an amount equal to:
AF = FA x R x (SP / 360), in which:
Term
Definition
“AF” equals
The Administration Fee payable on a given Settlement Date or Termination
Settlement Date, as applicable
“FA” equals
The Funded Amount as of the immediately preceding Settlement Date or Termination
Settlement Date, as applicable
“R” equals
A rate of 0.05% per annum
“SP” equals
The Settlement Period ending immediately prior to the Settlement Date or
Termination Settlement Date, as applicable, on which the Administration Fee is
payable



Section 3.6.    Unused Fee. On each Settlement Date, the Seller Representative
shall pay to the Administrative Agent, for the benefit of the Purchasers, an
unused commitment fee (the “Unused Fee”) in an amount equal to:
UF = (AC – FA) x R x (SP / 360), in which:
Term
Definition
“UF” equals
The Unused Fee payable on a given Settlement Date
“AC” equals
The Aggregate Commitments as of the immediately preceding Settlement Date
“FA” equals
The Funded Amount as of the immediately preceding Settlement Date
“R” equals
A rate of 0.20% per annum
“SP” equals
The Settlement Period ending immediately prior to the Settlement Date on which
the Unused Fee is payable



The Unused Fee distributable by the Administrative Agent to each Purchaser on
each Settlement Date for each day during the preceding Settlement Period shall
be equal to such Purchaser’s Pro Rata Share of the Unused Fee earned for such
day.
SECTION 4.
NATURE OF FACILITY.

Section 4.1.    True Sale. The parties hereto agree that each purchase and sale
of Receivables under this Agreement is intended to be an absolute and
irrevocable transfer constituting a “true sale” for bankruptcy law purposes,
without recourse by the Administrative Agent or the Purchasers to any Seller for
any credit risk or financial inability to pay of any Obligor. The parties hereto
have structured the transactions contemplated by this Agreement as a sale, and
each party hereto agrees to treat each such transaction as a “true sale” for all
purposes under applicable law and accounting principles, including, without
limitation, in their respective books, records, computer files, tax returns
(federal, state and local), regulatory and governmental filings (and shall
reflect such sale in their respective financial statements). Each Seller will
advise all Persons inquiring about the ownership of the Receivables that all
Purchased Receivables have been sold to the Administrative Agent on behalf of
the Purchasers. Against the possibility that, contrary to the mutual intent of
the parties, the purchase of any Receivable is not characterized as a sale by
any applicable court, each Seller hereby grants to the Administrative Agent (for
the benefit of the Purchasers) a security interest in, and right of setoff with
respect to, all of the Purchased Receivables to secure the payment and
performance of the Seller’s payment and performance obligations hereunder and
under each other Purchase Document. The grant of this security interest is a
supplemental protection to the Administrative Agent and the Purchasers and is
not meant to negate or affect in any way the intended sale of the Receivables by
the Sellers to the Administrative Agent on behalf of the Purchasers. In
addition, each Seller hereby grants to the Administrative Agent, for the benefit
of the Purchasers, a security interest in, and right of setoff with respect to,
all of the Seller Account Collateral related to such Seller and all proceeds
thereof to secure the payment and performance of the Seller’s payment and
performance obligations hereunder and under each other Purchase Document.
Furthermore, the Seller Representative hereby grants to the Administrative Agent
(for the benefit of the Purchasers) a security interest in, and right of setoff
with respect to, the Refundable Discount Advance Account and all proceeds
therein to secure the payment of the Aggregate Unreimbursed Purchase Discount by
each Seller hereunder. The Administrative Agent is hereby authorized to file UCC
financing statements with respect to the transactions contemplated hereunder,
including the security interests granted herein, together with any continuations
and amendments relating thereto.
Section 4.2.    No Liability. Notwithstanding anything herein to the contrary,
Seller Representative and each Seller hereby acknowledges and agrees that
neither the Administrative Agent nor any Purchaser shall be in any way
responsible for the performance of any Contract and no such Person shall have
any obligation to intervene in any Dispute arising out of the performance of any
Contract. All obligations of a Seller as seller of the Goods and Services and
provider of any related services, including, without limitation, all obligations
of such Seller as seller under the Contracts, all representations and warranty
obligations, all servicing obligations, all maintenance obligations, and all
delivery, transport and insurance obligations, shall be retained by such Seller
(the “Retained Obligations”). Any claim which a Seller may have against an
Obligor or any other party, and/or the failure of an Obligor to fulfill its
obligations under the applicable Contract, shall not affect the obligations of
such Seller to perform its obligations and make payments hereunder, and shall
not be used as a defense or as set-off, counterclaim or cross-complaint as
against the performance or payment of any of its obligations.
Section 4.3.    Further Assurances. Seller Representative and each Seller agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action, that the
Administrative Agent or any Purchaser may reasonably request in order to
perfect, protect or more fully evidence or implement the transactions
contemplated hereby, or to enable the Administrative Agent or any Purchaser to
exercise or enforce any of its rights with respect to the Purchased Receivables,
including, in the case of a Facility Suspension Event and/or a Non-Payment
Event, any action reasonably requested by the Administrative Agent or any
Purchaser in order to make the sale, assignment and transfer of any Purchased
Receivables compliant with FACA.
SECTION 5.
SERVICER; PURCHASER FUNDING; DISTRIBUTION FROM COLLECTION ACCOUNTS.

Section 5.1.    Appointment of each Seller as a Servicer. Each Seller hereby
agrees to service and administer the Purchased Receivables sold by it as agent
for the Administrative Agent and the Purchasers, all on the terms set out in
this Agreement. Each Seller shall use its commercially reasonable efforts to
collect each Purchased Receivable sold by it as if such Purchased Receivable had
not been purchased by the Administrative Agent on behalf of the Purchasers. Each
Seller agrees that such Seller shall cooperate with the Administrative Agent and
shall take any and all commercially reasonable actions requested by the
Administrative Agent including, without limitation, initiating appropriate legal
proceedings and exercising all rights and remedies that may be available to the
Seller under its commercial arrangements with the Approved Obligors, in each
case, in connection with collecting and recovering all amounts owed by any
Approved Obligor with respect to such Purchased Receivable. The Administrative
Agent (on behalf of the Purchasers) agrees to pay the reasonable costs and
expenses (including reasonable attorney’s fees and expenses) incurred by each
Seller in connection with the performance by each such Seller of the actions
requested by the Administrative Agent and specified in the immediately preceding
sentence, provided, however, that the Administrative Agent shall not be
responsible for any costs and/or expenses of any Seller with respect to (i) the
preservation of any rights of, or the exercise of any rights by, the
Administrative Agent under, or the enforcement (whether through legal
proceedings or otherwise) of, this Agreement against any Seller and (ii) actions
necessary for a Seller to perform its representations, warranties, covenants and
agreements contained in this Agreement (it being understood that any such costs
and expenses shall be for the account of the Sellers). Without limiting the
foregoing, each Seller agrees to devote to the servicing of Purchased
Receivables at least the same amount of time and attention, and to exercise at
least the same level of skill, care and diligence in such servicing, as if each
Seller were servicing Receivables legally and beneficially owned by it. Each
Purchaser shall pay each Seller a Servicing Fee as consideration for the
performance of such obligations as servicer under this Section 5.1 and this
Agreement. Within ten (10) days following the end of each calendar month, the
Seller Representative shall submit to the Administrative Agent and each
Purchaser, on behalf of each Seller, an invoice for the Servicing Fee accrued
during such calendar month. All fees and charges reflected in such invoice are
due and payable within ten (10) Business Days of the date of receipt of the
Seller Representative’s invoice by the Administrative Agent and the Purchasers.
In respect of each calendar month, the “Servicing Fee” shall be an amount equal
to:


Where:
Term
Definition
“n” equals
The total number of Settlement Periods that commence during the relevant
calendar month
“TOA” equals
Total Outstanding Amount of all Purchased Receivables as of the first day of the
relevant Settlement Period
“Rate” equals
0.03% per annum
“Y” equals
The number of days in the relevant Settlement Period



Section 5.2.    Servicing Covenants. Each Seller covenants and agrees, in
connection with its servicing obligations pursuant to Section 5.1, (i) that the
payment instructions currently in force and provided to each Approved Obligor
specify that each such Approved Obligor shall pay all amounts owing under the
Purchased Receivables to the applicable Existing Account, (ii) not to change
such payment instructions while any Purchased Receivable remains outstanding
without the Administrative Agent’s prior consent, (iii) that it shall keep
accurate books and records with respect to each relevant Seller Account, clearly
identifying the source of all amounts deposited and otherwise held therein, and
(iv) to take any and all other commercially reasonable actions, including such
commercially reasonable actions as may be requested by the Administrative Agent
from time to time, to (a) recover and enforce payment of any defaulted Purchased
Receivable and (b) ensure that all amounts owing under the Purchased Receivables
be deposited by the Approved Obligors exclusively to the applicable Existing
Account or as otherwise instructed by the Administrative Agent. Each Seller
further covenants and agrees (A) that at all times on or prior to the Final
Collection Date, all Collections and other funds received into any Existing
Account will be swept (on a same-day basis) in immediately available funds to a
Collection Account; provided that any amounts credited to any Existing Account
after 2:00 p.m. New York time on any Business Day shall be deemed received on
the next following Business Day, (B) upon receipt into a Collection Account of
any Collections and other funds swept from an Existing Account, such Seller
shall identify and reconcile such funds with its books and records, (C) not to
give instructions to any other Person to pay any amounts into any Collection
Account and (D) to take any and all other commercially reasonable actions,
including commercially reasonable actions as may be requested by the
Administrative Agent from time to time, to ensure that all Collections will be
transferred from the applicable Existing Account to a Collection Account within
such one Business Day period, and that amounts deposited in or otherwise
standing to the credit of a Collection Account will be disbursed in accordance
with the provisions of Section 5.7. Any payment by an Approved Obligor of any
amount owing under any Purchased Receivable that is not paid to the applicable
Seller Account and is received by the applicable Seller directly shall be held
in trust by such Seller as the Purchasers’ exclusive property, such funds shall
be safeguarded for the benefit of the Purchasers, and such funds shall promptly,
and in any event within two Business Days of receipt thereof, be transferred by
wire transfer to a Collection Account. No Seller shall, directly or indirectly,
utilize such funds for its own purposes, nor shall any Seller have any right to
pledge such funds as collateral for any obligations of any Seller or any other
party. Collections shall not be deemed received by the Administrative Agent for
purposes of this Agreement until credited to the Administrative Agent’s Account
as immediately available funds or otherwise actually received by the
Administrative Agent.
Section 5.3.    Unidentified Collections on Receivables; Return of Collections.
(a)    If any payment is received by a Seller from an Approved Obligor, and such
payment is not identified by such Approved Obligor as relating to a particular
Receivable or Purchased Receivable and cannot otherwise be reasonably identified
as relating to a particular Receivable or Purchased Receivable, such Seller will
first attempt to confer with the Approved Obligor to identify the Receivable(s)
to which such payment should be applied. In the event such Seller is unable to
identify within two (2) Business Days the Receivable(s) to which such payment
should be applied, the Seller Representative and the Administrative Agent will
negotiate in good faith as to the allocation of such payment, and once the
allocation of any such payment has been agreed by the Seller Representative and
the Administrative Agent, such allocated payment shall be considered to be
relating to the particular Receivable or Purchased Receivable agreed upon by the
Seller Representative and the Administrative Agent. To the extent the preceding
sentence results in collections received by a Seller being deemed collections on
a Purchased Receivable, such Seller shall promptly, and in any event within two
(2) Business Days, deposit such collections into a Collection Account for
application in accordance with the provisions of Section 5.7.
(b)    If following the application of any funds in a Collection Account which
is deemed to be collections on a Purchased Receivable pursuant to this Section,
such payment is identified by the applicable Seller to the reasonable
satisfaction of the Administrative Agent as being payment on a Receivable which
is not a Purchased Receivable, then the Administrative Agent shall promptly, and
in any event within one Business Day of such identification, repay such amount
to the applicable Seller, in immediately available funds, by deposit to the
Remittance Account for the benefit of such Seller.
Section 5.4.    Past Due Receivables. In the event a Purchased Receivable that
is a Billed Receivable has not been paid in full by the date that is thirty (30)
days after the Maturity Date therefor (an “Overdue Receivable”), the applicable
Seller shall determine the cause of such payment delay or non-payment, including
whether it is due to a Dispute, and the applicable Seller shall deliver to the
Administrative Agent and each Purchaser by no later than the third Business Day
following such thirty-day period, a certification and report (a “Non-Payment
Report”) identifying the Overdue Receivable and the Approved Obligor thereof and
describing in reasonable detail the cause of such non-payment, including whether
a Dispute exists with respect to such Overdue Receivable, or certifying that
such cause is unknown. In the event that a Purchased Receivable that was sold
hereunder has not been paid in full by the date that is fifty (50) days after
the Maturity Date therefor and no Non-Payment Report with respect thereto has
been delivered or the Non-Payment Report delivered with respect thereto does not
report a Dispute or states that the cause of such payment delay or non-payment
is unknown (a “Non-Payment Event”), the Administrative Agent may in its sole
discretion (a) contact such Approved Obligor by phone or in person to discuss
the status of such Overdue Receivable and to inquire whether such payment delay
or non-payment is due to a Dispute and when payment can be expected and/or (b)
take any other lawful action to collect such Purchased Receivable directly from
such Approved Obligor and/or (c) terminate the appointment of the applicable
Seller as its servicer and agent solely for the purposes of servicing such
Purchased Receivable. If the Approved Obligor advises the Administrative Agent
and the Purchasers of the existence of a Dispute, the Administrative Agent shall
advise the applicable Seller of such Overdue Receivable that the Approved
Obligor has asserted a Dispute.
Section 5.5.    Termination of Appointment. Upon the occurrence of any Servicer
Replacement Event, the Administrative Agent may, in its discretion, or shall at
the election of the Required Purchasers (i) take any lawful action to collect
any Purchased Receivable purchased from such Seller directly from the respective
Approved Obligors, and/or (ii) terminate the appointment of such Seller as its
servicer and agent for the servicing of the Purchased Receivables, and/or (iii)
take any steps required to obtain or exercise exclusive control over any Seller
Account related to such Seller (including the delivery of a “notice of exclusive
control” (howsoever defined) to the relevant depository bank). In addition, (1)
if any Approved Obligor becomes insolvent or is unable to pay its debts or fails
or admits in writing its inability generally to pay its debts as they become
due, the Administrative Agent may, in its discretion, or shall at the election
of the Required Purchasers (i) take any lawful action to collect any Purchased
Receivable directly from such Approved Obligor, and/or (ii) terminate the
applicable Seller as its servicer and agent solely for the purpose of servicing
of the Purchased Receivables of such Approved Obligor and (2) upon the
occurrence of a Non-Payment Event, the Administrative Agent may, in its
discretion, or shall at the election of the Required Purchasers (i) take any
lawful action to collect the relevant Purchased Receivables subject to such
Non-Payment Event directly from such Approved Obligor, and/or (ii) terminate the
applicable Seller as its servicer and agent solely for the purpose of servicing
of the Purchased Receivables subject to such Non-Payment Event. In the event of
any termination of any Seller as servicer with respect to any Purchased
Receivable, (A) each Seller agrees to take action reasonably requested by the
Administrative Agent in order to make the sale, assignment and transfer of the
applicable Purchased Receivables compliant with FACA and to provide the
Administrative Agent with all underlying documentation that the Administrative
Agent may reasonably require in order to enable the Administrative Agent to
enforce the payment obligation of any Approved Obligor with respect to a
Purchased Receivable, (B) the Administrative Agent may, but shall not be
obligated to, notify each applicable Approved Obligor of the transfers hereunder
and direct each applicable Approved Obligor to make payments as the
Administrative Agent may elect or desire, and (C) no Seller shall interfere with
such servicing or collection of such Purchased Receivable or attempt to receive
or make collection from any Approved Obligor in respect of such Purchased
Receivable. In addition, each Seller hereby grants to the Administrative Agent
an irrevocable power of attorney (coupled with an interest) authorizing and
permitting the Administrative Agent, at its option, with or without notice to
any Seller, to do any one of the following that are necessary, in the
determination of the Administrative Agent, to collect amounts due with respect
to any Purchased Receivable and to otherwise direct any one or more Approved
Obligors to make payment directly to an account of the Administrative Agent at
any time following a Non-Payment Event or a Servicer Replacement Event: (I)
endorsing the name of such Seller upon any check or other instrument, document
or agreement with respect to any Purchased Receivable; (II) endorsing the name
of such Seller on any freight or express bill or bill of lading relating to any
Purchased Receivable; (III) deliver and execute any documents and provide any
information, in each case, as may be required in order to make the sale,
assignment and transfer of any Purchased Receivables compliant with FACA; (IV)
take any lawful action to enforce and otherwise collect any Purchased Receivable
directly from such Approved Obligor; and (V) taking all action as the
Administrative Agent deems appropriate in connection with the foregoing. Each
Seller agrees that the Administrative Agent will not be liable for any acts of
commission or omission or for any error of judgment or mistake of fact or Law in
connection with the exercise of such power of attorney except to the extent the
same constitutes gross negligence or willful misconduct.
Section 5.6.    Purchaser Funding Obligations.
(a)    Purchaser Report. To the extent previously received by the Administrative
Agent pursuant to the terms of this Agreement, on or before 4:00 p.m. (New York
time) on each Reconciliation Date, the Administrative Agent shall deliver to
each Purchaser a report (a “Purchaser Report”) containing the following
information:
(1)    a copy of the most recent Servicing Report delivered to the
Administrative Agent;
(2)    such Purchaser’s Pro Rata Share of (x) the Accrued Aggregate Unreimbursed
Purchase Discount and (y) the Funded Amount;
(3)    the Pro Rata Share of (x) the Payment Amount payable by the Purchaser (if
the Payment Amount is positive) or to be paid to such Purchaser (if the Payment
Amount is negative, and subject to receipt of the corresponding amounts by the
Administrative Agent) on the next succeeding Settlement Date or (y) the
Termination Payment Amount to be paid to such Purchaser on the next succeeding
Termination Settlement Date, as applicable; and
(4)    the date of the next succeeding Settlement Date or Termination Settlement
Date, as applicable.
(b)    Purchaser Funding. On each Settlement Date, if the Payment Amount is
positive, each Purchaser shall pay to the Administrative Agent such Purchaser’s
Pro Rata Share of such Payment Amount on or prior to 12:00 noon (New York time)
by wire transfer to a bank account designated by the Administrative Agent to
such Purchaser from time to time. Each Purchaser acknowledges that the
Administrative Agent will rely on the payment by such Purchaser of its Pro Rata
Share of the Payment Amount on each Settlement Date in order to satisfy its
funding requirements to the Sellers.
Section 5.7.    Distributions from Collection Accounts.
(a)    Collections in the Collection Accounts. On each Settlement Date, the
Seller Representative or any applicable Seller shall apply Collections held in
the Collection Accounts in accordance with the following procedure:
(i)    if the Payment Amount is negative, the Seller Representative or the
applicable Seller will pay the absolute value thereof, together with the amount
of the Administration Fee and Unused Fee, to the Administrative Agent from
Collections deposited in the Collection Accounts; if there are insufficient
Collections in the Collection Accounts to pay the full amount due and owing to
the Administrative Agent and the Purchasers, then after applying such
Collections to the payment of the Payment Amount (and, to the extent of
available funds, the Administration Fee and Unused Fee) any remaining shortfall
shall be paid directly by the Seller Representative or the applicable Seller
from its general funds by deposit into the Administrative Agent’s Account. Upon
payment in full of the Payment Amount and the Administration Fee and the Unused
Fee, the Seller Representative or the applicable Seller shall be permitted to
withdraw any and all Collections remaining in the Collection Accounts on such
Settlement Date (other than any Collections that are transferred from an
Existing Account to the Collection Accounts on such Settlement Date) for its own
account; and
(ii)    if the Payment Amount is positive, then the amount thereof will be
payable by the Administrative Agent (on behalf the Purchasers) to the Seller
Representative (for further distribution to the applicable Seller); furthermore,
if the Payment Amount is positive the Seller Representative or any applicable
Seller shall be permitted to withdraw any and all Collections in the Collection
Accounts on such Settlement Date (other than any Collections that are
transferred from an Existing Account to the Collection Accounts on such
Settlement Date) for its own account.
(b)    Application of Collections. On each Termination Settlement Date, the
Seller Representative or any applicable Seller shall apply Collections held in
the Collection Accounts in accordance with the following procedure: the Seller
Representative or any applicable Seller will pay the Termination Payment Amount
and the Administration Fee to the Administrative Agent from Collections in the
Collection Accounts. If there are insufficient Collections in the Collection
Account to pay the full amount due and owing to the Administrative Agent and the
Purchasers, then after applying such Collections to the payment of the
Termination Payment Amount (and, to the extent of available funds, the
Administration Fee), any remaining shortfall shall be paid directly by the
Seller Representative or the applicable Seller from its general funds by deposit
into the Administrative Agent’s Account. Upon payment in full of the Termination
Payment Amount and the Administration Fee, the Seller Representative or the
applicable Seller shall be permitted to withdraw any and all Collections
remaining in the Collection Accounts on such Termination Settlement Date (other
than any Collections that are transferred from an Existing Account to the
Collection Accounts on such Termination Settlement Date).
(c)    Delivery of Collections to Purchasers. The Administrative Agent will pay
to each Purchaser, such Purchaser’s share of such Collections in accordance with
such Purchaser’s Asset Interests. The Administrative Agent may, at its
discretion from time to time, setoff from Collections payable to the Purchasers
hereunder the full amount (or any partial amount available thereunder) of such
Purchaser’s share of the Payment Amount due and payable hereunder from time to
time and other applicable obligations due to the Administrative Agent from such
Purchaser. The Administrative Agent shall hold all Collections received by the
Administrative Agent in trust for the Purchasers until paid by the
Administrative Agent to the Purchasers. Any amounts payable by the
Administrative Agent under this Section 5.7(c) shall be paid on the same day
that the corresponding amounts are received by the Administrative Agent into the
Administrative Agent’s Account, provided that if such amounts are received by
the Administrative Agent after 3:00 p.m. on a Business Day, or if they are
otherwise received on a day that is not a Business Day, then the corresponding
amounts payable by the Administrative Agent hereunder shall be paid on the next
following Business Day.
(d)    Seller Funds in the Collection Accounts. Notwithstanding anything herein
to the contrary, once any funds on deposit in the Collection Accounts have been
reconciled with the books and records of the Sellers and determined to be Seller
Funds, the Seller Representative or any applicable Seller shall within two (2)
Business Days of such reconciliation, withdraw any and all such Seller Funds
from the Collection Accounts (for further distribution to the applicable
Seller).
(e)    Adjustment of Certain Payments. If for any reason any payment received by
the Administrative Agent in respect of any Collection is rescinded or must
otherwise be returned by the Administrative Agent and the Administrative Agent
has already paid to a Purchaser its share of such payment pursuant to this
Agreement, such Purchaser will, upon notice from the Administrative Agent,
promptly pay to the Administrative Agent an amount equal to such Purchaser’s
share of the amount so rescinded or returned, together with interest thereon at
the overnight rate for Federal funds transactions between member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York
(the “Federal Funds Rate”) for each day from and including the making of the
payment to such Purchaser, to but excluding the date of said payment to the
Administrative Agent, plus its pro rata share of any penalty or similar such
amount, if any, as is required to be paid by the Administrative Agent with
respect to such rescinded or returned payment; provided that such Purchaser
shall not be obligated to pay any portion of any penalty or similar such amount
to the extent that such rescinded or returned payment resulted from the gross
negligence or the willful misconduct of the Administrative Agent. For the
avoidance of doubt, any amounts that are returned pursuant to this provision
will continue to be subject to the terms of this Agreement.
SECTION 6.
SERVICING REPORTS; RECONCILIATION OF RECEIVABLES.

Section 6.1.    Servicing Reports. The Seller Representative shall be
responsible for submitting a Servicing Report via the PrimeRevenue System to the
Administrative Agent on each Reconciliation Date and on the Termination Date;
provided, however, and notwithstanding anything herein to the contrary, if the
PrimeRevenue System is not operational or is otherwise offline on any
Reconciliation Date or on the Termination Date, then for such Reconciliation
Date or Termination Date, as applicable, the Seller Representative may deliver a
Servicing Report to the Administrative Agent in the form of Exhibit A-2, and
this Agreement shall be construed and interpreted accordingly, mutatis mutandis.
Section 6.2.    Reconciliation Prior to the Termination Date. If, at any time
prior to the Termination Date, the Total Outstanding Amount is greater than the
Maximum Funded Amount, then the following procedure will be used by the Seller
Representative for purposes of determining which Eligible Receivables constitute
Purchased Receivables: first, all Eligible Receivables that were Purchased
Receivables as of the immediately preceding Reconciliation Date, and that remain
outstanding, shall be designated as Purchased Receivables (including, for the
sake of clarity, any Eligible Unbilled Receivables that were Purchased
Receivables as of the immediately preceding Reconciliation Date and that have
subsequently been converted into Billed Receivables), and second, new Billed
Receivables arising after the immediately preceding Reconciliation Date shall be
designated as Purchased Receivables based on Maturity Date (designating the
Billed Receivable with the closest Maturity Date as a Purchased Receivable, then
designating the Billed Receivable with the second closest Maturity Date as a
Purchased Receivable, and continuing in the same manner until either all new
Billed Receivables have been designated as Purchased Receivables or the
designation of the next following Billed Receivable as a Purchased Receivable
would result in the aggregate outstanding Net Face Value of all Purchased
Receivables exceeding the Maximum Funded Amount).    
Section 6.3.    Reconciliation Following the Termination Date. If, as of the
Termination Date, the Total Outstanding Amount is greater than the Funded
Amount, then the following procedure will be used by the Seller Representative
for purposes of determining which Eligible Receivables constitute Purchased
Receivables: first, all Eligible Receivables that were Purchased Receivables as
of the immediately preceding Reconciliation Date, and that remain outstanding,
shall be designated as Purchased Receivables (including, for the sake of
clarity, any Eligible Unbilled Receivables that were Purchased Receivables as of
the immediately preceding Reconciliation Date and that have subsequently been
converted into Billed Receivables), and second, new Billed Receivables arising
after the immediately preceding Reconciliation Date shall be designated as
Purchased Receivables based on Maturity Date (designating the Billed Receivable
with the closest Maturity Date as a Purchased Receivable, then designating the
Billed Receivable with the second closest Maturity Date as a Purchased
Receivable, and continuing in the same manner until either all new Billed
Receivables have been designated as Purchased Receivables or the designation of
the next following Billed Receivable as a Purchased Receivable would result in
the aggregate outstanding Net Face Value of all Purchased Receivables exceeding
the Funded Amount).    
SECTION 7.
OTHER INFORMATION; THE SELLERS’ BOOKS AND RECORDS; INSPECTION; THE
ADMINISTRATIVE AGENT’S RECORDS.

Section 7.1.    Other Information. Each Seller will provide the Administrative
Agent and the Purchasers with such other reports, information, documents, books
and records related to a Purchased Receivable as the Administrative Agent or any
Purchaser may reasonably request or any other information that the
Administrative Agent or any Purchaser may require for capital or regulatory
purposes and which may be lawfully disclosed or provided to the Administrative
Agent or such Purchaser, including, without limitation, promptly after request
by the Administrative Agent or any Purchaser (a) a copy of the purchase order or
sales order and (except in the case of Eligible Unbilled Receivables) Invoices
relating to each Purchased Receivable; and (b) all billings, statements,
correspondence and memoranda directed to the Obligor in relation to each
Purchased Receivable.
Section 7.2.    The Sellers’ Books and Records. Each Seller shall maintain its
books and records, including but not limited to any computer files and master
data processing records, so that such records that refer to Purchased
Receivables sold hereunder shall indicate clearly that such Seller’s right,
title and interest in such Receivables have been sold to the Administrative
Agent on behalf of the Purchasers.
Section 7.3.    Inspection. Each Seller shall (a) at any time reasonably
convenient to such Seller during regular business hours and upon reasonable
prior notice, permit the Administrative Agent or any of its agents or
representatives, (i) to examine and make copies of and abstracts from such
Seller’s Sales Records and the Invoices in respect of Purchased Receivables and
permit the Administrative Agent to take such copies and extracts from the Sales
Records and to provide the Administrative Agent with copies or originals (as
required by the Administrative Agent) of the Invoices relating to Purchased
Receivables as it may require and generally allow the Administrative Agent to
review, check and audit each Seller’s credit control procedures, and (ii) to
visit the offices and properties of each Seller for the purpose of examining
such records and to discuss matters relating to Purchased Receivables or each
Seller’s performance hereunder with any of the officers or employees of each
Seller having knowledge of such matters; and (b) without limiting the provisions
of clause (a), from time to time on request of the Administrative Agent and upon
reasonable prior notice and subject to the Seller Representative receiving
acceptable confidentiality undertakings thereof, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the applicable Seller’s expense, a review of each Seller’s books and records
to the extent related to the Purchased Receivables; provided that (i) during the
continuation of a Servicer Replacement Event, such access and inspections
referred to in clauses (a) and (b) may occur at any time and (ii) unless a
Servicer Replacement Event has occurred and is continuing, only one such access
and inspection in any calendar year shall be at the expense of such Seller.
Section 7.4.    The Administrative Agent’s Records. The Administrative Agent is
irrevocably authorized by each Seller to keep records of all purchases, which
records shall be consistent with all information set forth in each Servicing
Report delivered to the Administrative Agent via the PrimeRevenue System, and
evidences the dates and amounts of purchases and the applicable Purchase
Discount in effect from time to time.
SECTION 8.
CONDITIONS PRECEDENT.

Section 8.1.    Conditions Precedent to the Restatement Date. The occurrence of
the Restatement Date is subject to the satisfaction of the following conditions,
each to the satisfaction of the Administrative Agent and each Purchaser in its
sole discretion and, as to any agreement, document or instrument specified
below, each in form and substance satisfactory to the Administrative Agent’s and
each Purchaser in its sole discretion:
(a)    The Administrative Agent shall have received each of the following:
(i)    An executed counterpart of this Agreement and the CSGS Parent Guaranty.
(ii)    Certified copies of resolutions of each Seller and CSGS authorizing this
Agreement and the other Purchase Documents and authorizing a person or persons
to sign those documents including any subsequent notices and acknowledgements to
be executed or delivered pursuant to this Agreement, the other Purchase
Documents and any other documents to be executed or delivered by each Seller
pursuant hereto or thereto.
(iii)    An officer incumbency and specimen signature certificate for each
Seller and CSGS.
(iv)    Organizational documents of each Seller and CSGS certified by the
applicable governmental authority (as applicable), and evidence of good standing
(as applicable).
(v)    Opinions of counsel to each Seller and CSGS, including opinions with
respect to due organization and good standing of each such Person, due
authorization, execution and delivery of this Agreement and the other Purchase
Documents entered into on or about the date hereof by such Person, validity and
enforceability of this Agreement and the other Purchase Documents with respect
to such Person, non-contravention of organizational documents, material
agreements and law, no consents, creation of security interest and perfection of
security interest (including perfection by control with respect to each Seller
Account), true sale and such other matters as the Administrative Agent and the
Purchasers may reasonably request.
(b)    The Sellers shall have paid all fees owed on or prior to the Restatement
Date to the Administrative Agent (if, applicable, for the benefit of the
Purchasers) pursuant to the terms of this Agreement or any fee letter executed
in connection herewith.
(c)    The Sellers shall have paid all reasonable fees and out of pocket
expenses of counsel to the Administrative Agent incurred in connection with the
preparation and negotiation of this Agreement and the other Purchase Documents
entered into on or about the date hereof.
(d)    The Sellers shall have deposited an additional $400,000 into the
Refundable Discount Advance Account, which amount represents 0.40% of the
increase to the Aggregate Commitments on the Restatement Date.
Section 8.2.    Conditions Precedent to Each Purchase. The Administrative
Agent’s purchase of any Receivable on each Purchase Date is subject to the
satisfaction of the following conditions, each to the satisfaction of the
Administrative Agent in its sole discretion:
(a)    After giving effect to such purchase, the Total Outstanding Amount of all
Purchased Receivables of all Approved Obligors as of such date will not exceed
the Maximum Funded Amount (it being understood that, if at any time prior to the
Termination Date the Total Outstanding Amount of Eligible Receivables exceeds
the Maximum Funded Amount, Section 6.2 shall apply).
(b)    The representations and warranties made by each Seller in Section 9.1 of
this Agreement are true and correct in all respects as of such Purchase Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
(c)    The representations and warranties made by each Seller in Section 9.2 of
this Agreement with respect to the Purchased Receivables purchased on such
Purchase Date are true and correct in all respects as of such Purchase Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
SECTION 9.
REPRESENTATIONS AND WARRANTIES.

Section 9.1.    Generally. Each Seller hereby makes the following
representations and warranties for the benefit of the Administrative Agent and
each Purchaser as of the Restatement Date and on each Purchase Date:
(d)    Such Seller is (i) duly organized, validly existing, and, to the extent
applicable under the Laws of its jurisdiction of organization, in good standing
under the Laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to have a
material impairment of its ability to perform its obligations hereunder or under
the other Purchase Documents and would not have a material adverse effect on the
collectability of the Purchased Receivables taken as a whole or a material
impairment on the interests of the Administrative Agent or any Purchaser under
the Purchase Documents taken as a whole (a “Material Adverse Effect”).
(e)    Such Seller has the requisite power and authority to enter into and
deliver this Agreement and the other Purchase Documents and to assign and sell
the Receivables being sold by it on the applicable Purchase Date in the manner
herein contemplated, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Agreement,
the other Purchase Documents and the assignment and sale of such Receivables.
This Agreement and the other Purchase Documents to which such Seller is a party
have been duly executed and delivered by such Seller.
(f)    This Agreement, the other Purchase Documents and the sale, assignment and
transfer of the Purchased Receivables hereunder constitutes the legal, valid and
binding obligations of such Seller, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law. This Agreement creates a valid security interest in each
Purchased Receivable. Upon the filing of a UCC financing statement in the state
of incorporation of such Seller set forth in the UCC Information, listing such
Seller, as debtor, and the Administrative Agent, as secured party, and covering
Purchased Receivables from time to time purchased hereunder, the Administrative
Agent shall have, for the benefit of the Purchasers, a first priority perfected
security interest in each such Purchased Receivable.
(g)    The UCC Information is true and correct in all respects. All documents,
certificates and written materials furnished to the Administrative Agent or any
Purchaser by or on behalf of such Seller for use in connection with the
transactions contemplated in this Agreement, taken as a whole with other
documents, certificates and written materials furnished contemporaneously
therewith, do not contain any untrue statement of material fact or omit to state
a material fact (known to such Seller in the case of any documents, certificates
or written statements not prepared by it) necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which the same were made.
(h)    Neither the execution nor the delivery of this Agreement, the other
Purchase Documents or any of the other documents related hereto or thereto, nor
the performance of or compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of or give rise to a default under (i)
any Laws, (ii) any indenture, loan agreement, security agreement, instrument or
other material agreement binding upon such Seller or any of its properties, or
(iii) any provision of such Seller’s organizational documents which could, in
the case of clause (ii) only, reasonably be expected to have a Material Adverse
Effect.
(i)    No authorization, consent or approval or other action by, and no notice
to or filing (other than the UCC financing statements required to be filed
hereunder) with, any Governmental Authority is required to be obtained or made
by such Seller for the due execution, delivery and performance by it of this
Agreement or any other Purchase Document.
(j)    No Insolvency Event with respect to such Seller has occurred and is
continuing.
(k)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting such Seller or
any of its Affiliates before any court, governmental entity or arbitrator, which
could reasonably be expected to have an adverse effect on the enforceability of
this Agreement (including, without limitation, the enforceability of the
Administrative Agent’s or any Purchaser’s ownership interest in the Purchased
Receivables) or the ability of such Seller to perform its obligations hereunder.
(l)    No effective financing statement or other instrument similar in effect
covering any Purchased Receivable is on file in any recording office, except
those filed in favor of the Administrative Agent relating to this Agreement, and
no competing notice or notice inconsistent with the transactions contemplated in
this Agreement remains in effect.
(m)    Such Seller has not pledged or granted any security interest in any
Purchased Receivable to any person except pursuant to this Agreement.
(n)    Such Seller is in compliance with all covenants and other agreements
contained in this Agreement.
(o)    Each Seller has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by each Seller, its
Subsidiaries and their respective directors, officers, employees and agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement or with respect to any Receivable with
Anti-Corruption Laws and applicable Sanctions, and each Seller, its Subsidiaries
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement or with respect to any Receivable and to the
knowledge of each Seller their directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of any Seller, any of its Subsidiaries acting or benefiting in
any capacity in connection with the transactions contemplated by this Agreement
or with respect to any Receivable or to the knowledge of any Seller, any of its
respective directors, officers or employees is a Sanctioned Person.
Section 9.2.    Purchased Receivables. Each Seller hereby makes the following
representations and warranties with respect to each Purchased Receivable sold by
it for the benefit of the Administrative Agent and each Purchaser as of the
applicable Purchase Date with respect to such Purchased Receivable:
(c)    Prior to giving effect to the sale of such Purchased Receivable, such
Seller has a valid ownership interest therein, free and clear of any Adverse
Claim. Such Purchased Receivable is a valid, current and freely assignable trade
account receivable and the assignment of such Purchased Receivable is not
subject to a consent requirement by any third party to the sale or other
transfer of such Purchased Receivable or the grant of a security interest or
other lien in such Purchased Receivable other than consents previously obtained
in writing by such Seller and that remain in effect as of the Purchase Date.
Such Seller shall have provided to the Administrative Agent the Contract number
no later than the Reconciliation Date immediately following the purchase of such
Purchased Receivable; provided that such information may be provided in the
related Servicing Report submitted on such Reconciliation Date via the
PrimeRevenue System.
(d)    The sale of such Purchased Receivable by such Seller to the
Administrative Agent, on behalf of the Purchasers, under the Purchase Documents
constitutes a true sale or other absolute transfer of such Purchased Receivable
by such Seller to the Administrative Agent and upon purchase by the
Administrative Agent, such Purchased Receivable will have been validly and
absolutely assigned, transferred and sold to the Administrative Agent and the
Administrative Agent shall acquire a legally valid ownership interest in such
Purchased Receivable, free and clear of any Adverse Claim without any need on
the part of such Seller, any Purchaser or the Administrative Agent to (i) notify
the applicable Approved Obligor or (ii) other than the UCC financing statements
required to be filed hereunder, file, register or record any Purchase Document
or the sale of such Purchased Receivable under the Laws applicable to such
Seller, except, in each case, as may be required in order to comply with FACA.
All of such Seller’s right, title and interest in and to such Purchased
Receivable will have been validly sold and absolutely assigned and transferred
to the Administrative Agent on behalf of the Purchasers, and the Administrative
Agent will have the legal and beneficial right to be paid the face amount of
such Purchased Receivable free of any Adverse Claim. Such Purchased Receivable
is sold hereunder in good faith and without actual intent to hinder, delay or
defraud present or future creditors of such Seller.
(e)    Such Purchased Receivable and the applicable Contract constitutes a bona
fide, existing and enforceable legal, valid and binding obligation of the
applicable Approved Obligor, arising out of an arm’s-length sale by such Seller
of Goods and Services, in each case, in the ordinary course of its and such
Approved Obligor’s businesses subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law. The applicable
Contract constitutes an existing and enforceable legal, valid and binding
obligation of such Seller subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law. Such Purchased
Receivable and the related Contract under which it arises comply with, and the
Goods and Services with respect thereto have been manufactured in compliance
with, and any related services have been provided in compliance with, the
requirements of all applicable laws, rules, regulations or orders of any
Governmental Authority and do not contravene any agreement binding upon such
Seller.
(f)    The Goods and Services deliverable to the applicable Approved Obligor in
connection with such Purchased Receivable were received by such Approved Obligor
not later than the applicable Purchase Date.
(g)    The Seller has instructed each Approved Obligor in writing to pay all
amounts owing on Purchased Receivables only to the applicable Existing Account,
which instructions have not been revoked or otherwise modified. The applicable
Seller Account has been established and is in effect, and such Seller Account is
the subject of a valid and existing Account Control Agreement.
(h)    As of the applicable Purchase Date, such Purchased Receivable is not
subject to any Dilution except to the extent specifically included in the
determination of the Net Face Value for the calculation of the applicable
Purchase Price.
(i)    The applicable Approved Obligor has not in the past failed to pay any
material sum due and payable to such Seller in circumstances where such Seller
did not waive or consent to such failure.
(j)    No note, account, instrument, document, contract right, general
intangible, chattel paper or other form of obligation other than that which has
been assigned to the Administrative Agent exists which evidences such Purchased
Receivable, and such Purchased Receivable is not evidenced by and does not
constitute an “instrument” or “chattel paper” as such terms are defined in the
UCC.
(k)    The applicable Approved Obligor is not an Affiliate or Subsidiary of any
Seller.
(l)    Such Purchased Receivable has not been sold or assigned to any Person
other than the Administrative Agent.
(m)    Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Approved Obligor, is in default of the applicable Contract or is in
breach of its terms.
(n)    Neither such Seller nor the applicable Approved Obligor has asserted any
Dispute or event of default with respect to such Purchased Receivable.
(o)    Such Purchased Receivable is an Eligible Receivable and is denominated in
U.S. Dollars.
(p)    Such Purchased Receivable does not represent a progress billing or a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.
(q)    The Maturity Date for such Purchased Receivable is not more than sixty
(60) days after the issuance date of the Invoice with respect thereto.
(r)    There are no facts known to such Seller concerning such Approved Obligor,
such Purchased Receivable or the applicable Contract which might have an adverse
impact on the ability or willingness of such Approved Obligor to pay the Net
Face Value for such Purchased Receivable when due, including information
concerning any existing or potential Disputes, except as otherwise previously
disclosed to the Administrative Agent and the Purchasers.
(s)    To the applicable Seller’s knowledge, the applicable Approved Obligor has
not ceased to pay its debts as they become due, and none of its payment
obligations are subject to moratorium or any other similar event or condition.
(t)    There are no actions, claims or proceedings now pending between such
Seller and the applicable Approved Obligor. There are no pending or, to the
applicable Seller’s knowledge, threatened actions or proceedings before any
court or administrative agency related to or in any way connected to such
Purchased Receivable.
SECTION 10.
COVENANTS.

Section 10.1.     The Sellers’ Covenants. Each Seller hereby agrees, at all
times prior to the Final Collection Date:
(u)    To take all necessary steps and actions to preserve its corporate (or
other organization) existence and comply in all material respects with all Laws
applicable to such Seller in the operation of its business.
(v)    To duly perform and comply in all material respects with all terms,
provisions, and obligations under this Agreement and each Contract and refrain
from taking any action or omitting to take any action which might prejudice or
limit the Administrative Agent’s or any Purchaser’s rights to payment with
respect to the Purchased Receivables.
(w)    To promptly notify the Administrative Agent and each Purchaser in writing
of (i) such Seller’s knowledge of any material event or occurrence, including,
without limitation, any material breach or material default by such Seller or by
any Approved Obligor of any of the terms or provisions of any Contract with
respect to any Purchased Receivable, any Dispute, or any governmental action
affecting the ability of it or such Approved Obligor to perform its obligations
under the applicable Contract to which it is a party; or (ii) any change to the
UCC Information at least thirty (30) days prior to such change.
(x)    To not modify the terms of any Contract in any manner which would
adversely affect the collectability of any Purchased Receivables or any rights
of the Administrative Agent or any Purchaser as the owners of the Purchased
Receivables or would otherwise reduce the amount due thereunder or delay the
Maturity Date thereof.
(y)    To make all disclosures required by any applicable Law with respect to
the sale of the Purchased Receivables hereunder to the Administrative Agent (on
behalf of the Purchasers), and account for such sale in accordance with GAAP.
(z)    To not create or permit to exist any Adverse Claim over all or any of the
rights, title and interest in and to the Purchased Receivables of any Seller,
any Purchaser or the Administrative Agent.
(aa)    To not sell, assign or otherwise transfer the Purchased Receivables,
except as specifically provided for herein.
(bb)    To not close its applicable Seller Account(s) and not to instruct any
Approved Obligor to pay any amounts owing under the Purchased Receivables to a
bank account other than the applicable Existing Account.
SECTION 11.
REPURCHASE OF PURCHASED RECEIVABLES.

Section 11.1.    Repurchase Price. As used herein, the “Repurchase Price” with
respect to any Purchased Receivable shall be calculated as follows:
RP = PP + AD + AI + AO, in which:
Term
Definition
“RP” equals
Repurchase Price for such Purchased Receivable as of the applicable Repurchase
Date
“PP” equals
The aggregate Purchase Price for such Purchased Receivable, net of any
Collections received by the Administrative Agent with respect to such Purchased
Receivable
“AD” equals
The Purchase Discount applicable to such Receivable and accrued for the period
from the applicable Purchase Date to the applicable Repurchase Date; provided
that AD shall only apply in the case of a Receivable purchased at its Discounted
Purchase Price
“AI” equals
Interest on the total amount payable by the Approved Obligor with respect to
such Receivable, calculated at a rate equal to the LIBOR for the period from the
last day of the applicable Discount Period to the applicable Repurchase Date
plus the Applicable Margin; provided that the AI shall only apply if the
Repurchase Date occurs after the last day of the applicable Discount Period
“AO” equals
All other amounts then payable (including, to the extent not included in PP, the
full amount of the Aggregate Unreimbursed Purchase Discount corresponding to
such Receivable) by the applicable Seller under the Purchase Documents with
respect to such Purchased Receivable as of such Repurchase Date

    
Section 11.2.    Repurchase. Upon the occurrence of a Repurchase Event with
respect to any Purchased Receivable, the Administrative Agent may, upon written
notice to the Seller Representative, require the applicable Seller to repurchase
such Purchased Receivable on the Proposed Repurchase Date specified in such
notice for an amount equal to the Repurchase Price of such Purchased Receivable.
Section 11.3.    Repurchase Date. Upon delivery of any notice referred to in
Section 11.2, (a) the Repurchase Price together with all other amounts under
this Agreement and the other Purchase Documents with respect to the applicable
Purchased Receivable shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Sellers; (b) the applicable Seller shall pay to
the Administrative Agent (for the benefit of the Purchasers) by deposit in the
Administrative Agent’s Account such Repurchase Price on the Proposed Repurchase
Date specified in such notice, which, in any event, shall be paid not later than
five (5) Business Days from the date of the delivery of such notice; and (c) on
receipt of such Repurchase Price, the Administrative Agent shall (at the cost
and expense of the applicable Seller) execute such documents as may be necessary
to re‑assign, without recourse, representation or warranty, and at no further
cost to the Administrative Agent, such Purchased Receivable to the applicable
Seller.
SECTION 12.
TAXES, ETC.

Section 12.1.    Taxes. All payments to be made by any Seller under this
Agreement shall be made free and clear of and without deduction for or on
account of all Taxes, except to the extent required by applicable law. All Taxes
required to be deducted or withheld from any amounts paid or payable by a Seller
under this Agreement, if any, shall be paid by such Seller to the applicable
Governmental Authority within the time allowed under the relevant law. In
addition, if any Taxes or amounts in respect of Taxes must be deducted from any
amounts payable by a Seller under this Agreement and such Tax is an Indemnified
Tax, such Seller shall pay such additional amounts as may be necessary to ensure
that the Administrative Agent and the Purchasers receive a net amount equal to
the full amount which the Administrative Agent and the Purchasers would have
received had payment not been made subject to deduction of Tax by such Seller.
Within 30 days of each payment to the relevant Governmental Authority by a
Seller under this Section 12.1 of Tax or in respect of Taxes, such Seller shall
deliver to the Administrative Agent and the Purchasers if the same is available
an original receipt, certified copy or other appropriate evidence issued by the
Governmental Authority to whom the payment was made that the Tax has been duly
remitted to the appropriate authority. If the Administrative Agent or any
Purchaser determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been paid additional
amounts pursuant to this Section 12.1, such Person shall pay to the applicable
Seller an amount equal to such refund (but only to the extent of additional
amounts made under this Section 12.1 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of such Person and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that nothing
contained in this Agreement shall interfere with the right of the Administrative
Agent and each Purchaser to arrange its Tax affairs in whatever manner it thinks
fit and, in particular, none of the Administrative Agent or any Purchaser shall
be under any obligation to claim credit, relief, remission, repayment or other
benefit from or against its corporate profits or similar Tax liability in
respect of the amount of any deduction in priority to any other claims, reliefs,
credits or deductions available to it, nor shall any Seller be entitled to make
any enquiries of the Administrative Agent or any Purchaser in relation to such
Person’s Tax affairs. The Administrative Agent and each Purchaser shall (if and
to the extent that it is entitled to do so under applicable law) submit in
duplicate to the Seller Representative prior to the date of the first payment by
any Seller to the Administrative Agent or such Purchase, as applicable, duly
completed and signed copies appropriate Internal Revenue Service forms claiming
complete or partial exemption from withholding on all amounts (to which such
withholding would otherwise apply) to be received by the Administrative Agent or
such Purchaser, as applicable, including fees, from such Seller pursuant to this
Agreement. In addition and from time to time the Administrative Agent and each
Purchaser shall (if and to the extent that it is entitled to do so under
applicable law) submit to the Seller Representative such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States
taxation authorities) and any additional information as may be required under
then current United States law, regulations or any income tax treaty to which
the United States is a party to claim the inapplicability of, or exemption or
partial exemption from, United States withholding (including backup withholding)
taxes on payments in respect of all amounts (to which such withholding would
otherwise apply) to be received by the Administrative agent or such Purchaser
including fees, from such Seller pursuant to this Agreement. The Administrative
Agent and each Purchaser agree that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Seller Representative
in writing of its legal inability to do so.
Section 12.2.    Duties and Taxes. All stamp, documentary, registration or other
like duties or Taxes (excluding Excluded Taxes and any Taxes that are the
subject of Section 12.1), including Taxes and any penalties, additions, fines,
surcharges or interest relating thereto, or any notarial fees which are imposed
or chargeable on or in connection with this Agreement or any other Purchase
Document or any other document executed pursuant hereto or thereto shall be paid
by each of the Sellers, it being understood and agreed that the Administrative
Agent and each Purchaser shall be entitled but not obligated to pay any such
duties or Taxes (whether or not they are its primary responsibility), and each
of the Sellers shall on demand indemnify the Administrative Agent or such
Purchaser, as applicable, against those duties or Taxes and against any
reasonable costs and expenses so incurred by it in discharging them. Without
prejudice to the survival of any other provision hereof, the terms of this
Section 12.2 shall survive the termination of this Agreement and payment of all
other amounts payable hereunder.
SECTION 13.
THE ADMINISTRATIVE AGENT.

Section 13.1.    Appointment and Authorization.
(a)    Each Purchaser hereby irrevocably designates and appoints BTMUNY as the
“Administrative Agent” hereunder and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent hereby and to exercise such other powers as are reasonably incidental
thereto. The Administrative Agent shall hold, in its name, on behalf of each
Purchaser, the Asset Interests of each Purchased Receivable of such Purchaser.
The Administrative Agent shall not have any duties other than those expressly
set forth herein or any fiduciary relationship with any Purchaser, and no
implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrative Agent. The Administrative Agent does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, any Purchaser, any Seller or any other
Person. Notwithstanding any provision hereof or any other Purchase Document, in
no event shall the Administrative Agent ever be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to the provision of any Purchase Document or applicable Law.
(b)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 13 are solely for the benefit of the Administrative
Agent and the Purchasers, and no Seller shall have any rights as a third-party
beneficiary or otherwise under any of the provisions of this Section 13, except
that this Section 13 shall not affect any obligations which the Administrative
Agent or any Purchaser may have to any Seller under the other provisions hereof.
(c)    In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Purchasers and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any Seller or any of its successors and assigns.
Section 13.2.    Delegation of Duties. The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible to any Purchaser for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 13.3.    Exculpation of Administrative Agent. None of the Administrative
Agent or any of its directors, officers, agents or employees shall be liable for
any action taken or omitted (a) with the consent or at the direction of the
Purchasers or (b) in the absence of such Person’s gross negligence or willful
misconduct. The Administrative Agent shall not be responsible to any Purchaser
or other Person for (i) any recitals, representations, warranties or other
statements made by any Seller or any of its Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Purchase Document, (iii) any failure of any Seller or any of its Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Section 8.1 or 8.2. The Administrative Agent shall not have any obligation to
any Purchaser to ascertain or inquire about the observance or performance of any
agreement contained in any Purchase Document or to inspect the properties, books
or records of any Seller or any of its Affiliates.
Section 13.4.    Reliance by the Administrative Agent.
(a)    The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document, other writing or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person and upon advice and statements of legal
counsel (including counsel to the Seller), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under any
Purchase Document unless it shall first receive such advice or concurrence of
the Required Purchasers, and assurance of its indemnification, as it deems
appropriate.
(b)    The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of the Purchasers, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers and the Administrative
Agent.
Section 13.5.    Actions by the Administrative Agent. The Administrative Agent
shall take such actions, or refrain from taking such actions, under each of the
Purchased Documents with respect to the rights and remedies of the Purchasers,
including with respect to any Purchased Receivable, in each case as may be
directed by the Required Purchasers; provided, that until the Administrative
Agent receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as
Administrative Agent deems advisable and in the best interests of the
Purchasers.
Section 13.6.    Non-Reliance on the Administrative Agent and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
any Seller, shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Purchaser represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of an investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of each Seller
and the Purchased Receivables and its own decision to enter into this Agreement
and to take, or omit, action under any Purchase Document. Except for items
specifically required to be delivered hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser with any
information concerning a Seller or any of its Affiliates that comes into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
Section 13.7.    Administrative Agent and Affiliates. Each of the Purchasers and
the Administrative Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with any Seller or any of its Affiliates and BTMUNY may
exercise or refrain from exercising its rights and powers as if it were not the
Administrative Agent. With respect to the purchase of Asset Interests in
Receivables pursuant to this Agreement, the Administrative Agent, in its
capacity as a Purchaser, shall have the same rights and powers under this
Agreement as any other Purchaser and may exercise the same as though it were not
such an agent, and the terms “Purchaser” and “Purchasers” shall include the
Administrative Agent in its capacity as a Purchaser.
Section 13.8.    Successor Administrative Agent. The Administrative Agent may,
upon at least twenty (20) days’ notice to each Seller and each Purchaser, resign
as Administrative Agent. If the Person serving as Administrative Agent is
subject to an Insolvency Event, the Purchasers (excluding the Purchaser that is
also the Administrative Agent at such time, if applicable) may, to the extent
permitted by applicable Law, by notice in writing to each Seller and such Person
remove such Person as Administrative Agent. Any resignation or removal, as the
case may be, shall not become effective until a successor agent is appointed by
the Purchasers (excluding the Purchaser that is also the Administrative Agent at
such time, if applicable), but with the consent of each Seller (provided, such
consent shall not be unreasonably withheld, delayed or conditioned), and has
accepted such appointment. Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring or removed, as applicable, Administrative
Agent, and the retiring or removed, as applicable, Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent under the
Purchase Documents. After any retiring or removed, as applicable, Administrative
Agent’s resignation or removal, as applicable, hereunder, the provisions of
Sections 13 and 14 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent.
Section 13.9.    Reimbursement by the Purchasers. Each Purchaser will reimburse
the Administrative Agent, to the extent that the Administrative Agent is not
reimbursed by the Sellers pursuant to the terms of this Agreement, its Pro Rata
Share of any and all reasonable costs and expenses (including without
limitation, reasonable legal fees and expenses) incurred by the Administrative
Agent in connection with the protection or enforcement of its rights under or in
connection with this Agreement and the other Purchase Documents.
SECTION 14.
MISCELLANEOUS.

Section 14.1.    Indemnity. Except with respect to Taxes (which is governed by
Section 12 above), each Seller agrees to indemnify, defend and save harmless the
Administrative Agent (including each of its branches), each Purchaser (including
each of its branches), each Participant, any liquidity or credit enhancement
provider of any Purchaser or Participant and each of their Affiliates, officers,
directors, employees or other agents (each, an “Indemnified Party”), forthwith
on demand, from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs (including
interest), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for each Indemnified
Party in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, regardless of
whether any such Indemnified Party shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by each Indemnified Party in
enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign Laws, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Party, in any manner relating to or
arising out of or incurred in connection with this Agreement, the other Purchase
Documents, any Purchased Receivable or any of the transactions contemplated
hereby or thereby, including, without limitation, with respect to (y) any
representation or warranty or statement made or deemed made by a Seller under or
in connection with this Agreement or any of the other Purchase Documents which
shall have been incorrect as of the date when made or the occurrence of a
Dispute or any failure of a Seller to comply with its covenants and other
agreements contained in this Agreement or any other Purchase Document and (z)
any Retained Obligations of a Seller (the “Indemnified Liabilities”); provided,
no Seller shall have any obligation to any Indemnified Party hereunder with
respect to (i) any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnified Party, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, (ii) any non-payment of any
Purchased Receivable except to the extent that such non-payment is caused by or
is otherwise attributable to any event, circumstance or condition that gives
rise to the occurrence of a Repurchase Event and (iii) any Indemnified
Liabilities to the extent that such Indemnified Liabilities are otherwise
payable by the Administrative Agent or a Purchaser under Section 5.1. Without
prejudice to the survival of any other provision hereof, the terms of this
Section 14.1 shall survive the termination of this Agreement and payment of all
other amounts payable hereunder.
Section 14.2.    Expenses. Each of the Sellers agree to pay promptly on demand
(a) all actual and reasonable costs and expenses (including due diligence
expenses) incurred by the Administrative Agent in connection with (i) the
negotiation, preparation and execution of the Purchase Documents (including this
Agreement) and (ii) any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby, including, in either case and
without limitation, the reasonable fees, expenses and disbursements of counsel
to the Administrative Agent in connection therewith; and (b) all costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by the Administrative Agent or any Purchaser in enforcing any obligations of any
of the Sellers under any Purchase Document or in collecting any payments due
from any Seller hereunder or under the other Purchase Documents or in connection
with any refinancing or restructuring of the purchase arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. Without prejudice to the survival of any other
provision hereof, the terms of this Section 14.2 shall survive the termination
of this Agreement and payment of all other amounts payable hereunder.
Section 14.3.    Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, the
Administrative Agent and each Purchaser is hereby authorized by each Seller at
any time or from time to time, without notice to any Seller or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other indebtedness at any time held or
owing by the Administrative Agent or such Purchaser to or for the credit or the
account of any Seller against and on account of the obligations and liabilities
of such Seller to the Administrative Agent or such Purchaser hereunder and under
the other Purchase Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Purchase Document,
irrespective of whether or not (a) the Administrative Agent or such Purchaser
shall have made any demand hereunder or (b) any amounts payable hereunder shall
have become due and payable pursuant hereto and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that the
Administrative Agent or such Purchaser may only exercise its right of setoff in
this Section 14.3 if a Facility Suspension Event has occurred and is continuing
with respect to such Seller.
Section 14.4.    Notices, Addresses. All notices, requests and demands given or
made under the Purchase Documents shall be given or made in writing and unless
otherwise stated shall be made by email or letter using the address as specified
below or such other address as the party may designate to the other party in
accordance with the provisions of this Section 14.4:
If to the Administrative Agent:


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: R. Gregory Hurst
Email: rhurst@us.mufg.jp
With a copy to
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Amy Mellon
Email: amellon@us.mufg.jp


If to the Sellers:
c/o CSC Government Solutions LLC, as Seller Representative
3170 Fairview Park Dr.
Falls Church, VA 22042
Attn: Charles Diao
Email: cdiao@csc.com


With a copy to:
Attn: Helaine (Lannie) G. Elderkin
Email: helderki@csc.com


With a copy to:
Reed Smith LLP
10 South Wacker Drive
Chicago, IL 60606-7507
Attn: J. Michael Brown

Email:jmbrown@reedsmith.com


If to a Purchaser:
The address specified below such Purchaser’s signature to this Agreement



All notices, requests and demands shall be deemed to have been duly given or
made (a) when dispatched by email during the recipient’s normal business hours
when the confirmation showing the completed transmission has been received, or
(b) if mailed via a reputable international courier, when it has been left at
the relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the applicable
person at that address and to the attention of the person(s) set forth above.
Each party to this Agreement shall promptly inform the other parties hereto of
any changes in their respective addresses, email address specified herein.


Section 14.5.    Certificates and Determinations. Any certification or
determination by the Administrative Agent or any Purchaser of a rate or amount
under any Purchase Document shall be, absent manifest error, conclusive evidence
of the matters to which it relates.
Section 14.6.    Assignments and Transfers.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Seller may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Purchaser, and no Purchaser may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section, (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).
(b)    Any Purchaser may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and its interest in Purchased Receivables); provided
that:
(i)     after such assignment no Purchaser has a Commitment of less than
$50,000,000;
(ii)     if such assignment is a partial assignment, it is an assignment of a
proportionate part of all the assigning Purchaser’s rights and obligations under
this Agreement with respect to the Purchaser’s interest in Purchased Receivables
or the Commitment assigned;
    (iii)     such assignment has been approved by the Administrative Agent
(such consent not to be unreasonably withheld or delayed) unless such assignment
is to another Purchaser or any Affiliate thereof;
(iv)    the parties to such assignment shall have executed and delivered to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment; and
(v)    such assignee is not (A) a Seller or any Affiliate or Subsidiary thereof,
(B) a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person) or (C) an
Ineligible Assignee or a Defaulting Purchaser.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Purchaser under this Agreement,
and the assigning Purchaser thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Purchaser’s rights and obligations under this Agreement,
such Purchaser shall cease to be a party hereto) but shall continue to be
entitled to the benefits of Sections 14.1 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Purchaser of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Purchaser of a participation in such rights
and obligations in accordance with clause (d) of this Section.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Sellers, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Purchasers, and the Commitments of
each Purchaser, and each Purchaser’s interests in the Purchased Receivables
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Sellers, the
Administrative Agent and the Purchasers shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Purchaser hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by any Seller and any Purchaser, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Any Purchaser may at any time, without the consent of, or notice to, any
Seller or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or any Seller
or any Seller’s Affiliates or Subsidiaries or an Ineligible Assignee) (each, a
“Participant”) in all or a portion of such Purchaser’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or such
Purchaser’s interests in Purchased Receivables); provided that (i) such
Purchaser’s obligations under this Agreement shall remain unchanged, (ii) such
Purchaser shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Sellers, the Administrative Agent
and the other Purchasers shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations under this
Agreement. For the avoidance of doubt, each Purchaser shall be responsible for
the indemnity under Section 13.9 with respect to any payments made by such
Purchaser to its Participant(s).
Any agreement or instrument pursuant to which a Purchaser sells such a
participation shall provide that such Purchaser shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Purchaser will not, without the consent of the Participant,
agree to any amendment, modification or waiver of the type described in the
proviso to Section 14.8 without the consent of each Participant. Each
Participant shall be entitled to the benefits of Sections 3.3, 12.1 and 12.2
(subject to the requirements and limitations therein, including the requirements
under Section 12.1 (it being understood that the documentation required under
Section 12.1 shall be delivered to the participating Purchaser)) to the same
extent as if it were a Purchaser and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant shall not
be entitled to receive any greater payment under Sections 12.1 or 12.2, with
respect to any participation, than its participating Purchaser would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 14.3 as though it were a
Purchaser; provided that such Participant agrees to be subject to Section 3.4 as
though it were a Purchaser. Each Purchaser that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Sellers, maintain
a register on which it enters the name and address of each Participant and each
Participant’s interest in the Purchased Receivables or other obligations under
the Purchase Documents (the “Participant Register”); provided that no Purchaser
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in the Purchased Receivables or its other
obligations under any Purchase Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Purchaser shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Notwithstanding anything herein to the contrary, any Purchaser may assign
or pledge a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Purchaser, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank. No such assignment and/or pledge shall release any Purchaser from its
obligations hereunder.
Section 14.7.    No Waivers, Remedies Cumulative. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any
Purchaser, any right or remedy under the Purchase Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise thereof or the exercise of any other right
or remedy. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by Law.
Section 14.8.    Amendment. No waiver, alteration, modification, amendment or
termination hereof or of any of the provisions hereof shall be binding unless
made in writing and duly executed by each Seller, the Administrative Agent and
the Required Purchasers; provided that no such waiver, alteration, modification,
amendment or termination shall, without the consent of all Purchasers: (i)
increase or extend the Commitment of any Purchaser, (ii) alter the definition of
the term Pro Rata Share or Asset Interest, (iii) extend the maturity of any
Purchased Receivable or reduce any fee payable by any Seller to the Purchasers,
(iv) alter the definition of the term Required Purchasers or alter, amend or
modify this Section 14.8, (v) alter the term Purchase Price or is component
parts or (vi) release any Seller or other Person from its obligations under this
Agreement or any other Purchase Document (including any Parent Guaranty);
provided that the Administrative Agent may amend, alter or modify any fee fetter
executed in connection with this Agreement without consent of the other
Purchasers. Notwithstanding anything to the contrary herein, no Defaulting
Purchaser shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Purchaser or each affected Purchaser may be effected
with the consent of the applicable Purchasers other than Defaulting Purchasers),
except that (x) the Commitment of any Defaulting Purchaser may not be increased
or extended without the consent of such Purchaser and (y) any waiver, amendment
or modification requiring the consent of all Purchasers or each affected
Purchaser that by its terms affects any Defaulting Purchaser disproportionately
adversely relative to other affected Purchasers shall require the consent of
such Defaulting Purchaser.
Section 14.9.    Accounting Treatment; Non-Reliance. Each Seller agrees and
acknowledges that (i) it is a sophisticated party in relation to this Agreement;
(ii) it has made its own independent decision to enter into the Agreement, the
other Purchase Documents to which it is a party and the transactions
contemplated hereby and thereby and, in connection therewith, has obtained such
independent accounting, legal, tax, financial and other advice as it deems
necessary and appropriate (including, without limitation, as to the appropriate
treatment of such transactions for accounting, legal, tax and other purposes)
and (iii) it has not relied upon any representation or advice from the
Administrative Agent, any Purchaser, any of their affiliates or any of their
respective directors, officers, employees, contractors, counsel, advisors or
other representatives in this regard.
Section 14.10.    Third Party Rights. Other than as specifically provided in
this Agreement, no Person not a party to this Agreement shall be deemed a third
party beneficiary hereof, provided that each Participant is an intended third
party beneficiary of, and entitled to rely on, Section 14.1.
Section 14.11.    Counterparts. Each Purchase Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.
Section 14.12.    Entire Agreement. The Purchase Documents constitute the entire
agreement between the parties hereto in relation to the transactions
contemplated hereby, and supersede all previous proposals, agreements and other
written and oral communications in relation thereto.
Section 14.13.    Exclusion of Liability. To the extent permitted by applicable
Law, no Seller shall assert, and each Seller hereby waives, any claim against
the Administrative Agent, the Purchaser and their affiliates, members of the
board of directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Purchase Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any purchase or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and each
Seller hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
Section 14.14.    Invalidity. If at any time any provision of the Purchase
Documents shall be adjudged by any court or other competent tribunal to be
illegal, invalid or unenforceable, the validity, legality, and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired,
and the parties hereto will use their best efforts to revise the invalid
provision so as to render it enforceable in accordance with the intention
expressed in this Agreement.
Section 14.15.    Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
the principles of conflicts of law thereof (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).
Section 14.16.    Consent to Jurisdiction. Any litigation based hereon, or
arising out of, under or in connection with this Agreement or any other Purchase
Document, shall be brought and maintained in the courts of the State of New York
sitting in New York County, New York or in the United States district court for
the Southern District of New York; provided, any suit seeking enforcement
against any Receivables or other property may be brought, at the Administrative
Agent’s option, in the courts of any jurisdiction where such Receivables or
other property may be found. Each Seller hereby expressly and irrevocably
submits to the jurisdiction of the courts of the State of New York sitting in
New York County, New York and of the United States district court for the
Southern District of New York for the purpose of any such litigation. Each
Seller further irrevocably consents to the service of process by registered
mail, postage prepaid, to the address specified in Section 14.4 or by personal
service within or without the State of New York. Each Seller expressly and
irrevocably waives, to the fullest extent permitted by Law, any objection which
it may now or hereafter have to the laying of venue of any such litigation
brought in any such court and any claim that any such litigation has been
brought in an inconvenient forum.
Section 14.17.    WAIVER OF JURY TRIAL. EACH SELLER, THE ADMINISTRATIVE AGENT
AND EACH PURCHASER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER
PURCHASE DOCUMENT OR ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER PURCHASE DOCUMENTS, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
Section 14.18.    USA Patriot Act. The Administrative Agent hereby notifies each
Seller that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it and each Purchaser
is required to obtain, verify, and record information that identifies each
Seller, which information includes the name and address of each Seller and other
information that will allow it and such Purchaser to identify each Seller in
accordance with the PATRIOT Act.
Section 14.19.    Confidentiality. Each party hereto agrees to hold the Purchase
Documents, the transactions contemplated thereby and all non-public information
received by it in connection therewith from any other party hereto or its agents
or representatives in confidence and agrees not to provide any Person with
copies of this Agreement or such non-public information other than to (a) its
affiliates and any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys of such party or its affiliates, (b) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section 14.19 or has agreed to be subject to the terms of this Section 14.19,
(c) credit support providers if they agree to hold it confidential pursuant to
customary commercial terms, (d) Governmental Authorities with appropriate
jurisdiction (including filings required under securities Laws) and (e)
appropriate filings under the UCC. Notwithstanding the above stated obligations,
the parties hereto will not be liable for disclosure or use of such information
which: (i) was required by Law, including pursuant to a valid subpoena or other
legal process, (ii) is disclosed or used in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Purchase Document or the enforcement of rights hereunder or
thereunder, (iii) was in such Person’s possession or known to such Person prior
to receipt or (iv) is or becomes known to the public through disclosure in a
printed publication (without breach of any of such Person’s obligations
hereunder).
Section 14.20.    Additional Sellers. From time to time during the term of this
Agreement, the Seller Representative may request that one or more of its
Affiliates be added as an additional seller (each, an “Additional Seller”) under
this Agreement. Any such request shall be made by the Seller Representative to
the Administrative Agent and the Purchasers, and provided that the Additional
Seller Conditions Precedent are satisfied (as determined by each Purchaser in
its sole and absolute discretion), the Administrative Agent (at the direction of
the Purchasers) shall approve any such request. In the event that any such
request is approved, prior to becoming an Additional Seller such approved
Affiliate must execute a Joinder Agreement and deliver the same to the
Administrative Agent and the Purchasers. Once an Affiliate has been added as an
Additional Seller hereunder, such Additional Seller shall be a Seller hereunder,
and each reference in this Agreement to “Seller” or “Sellers” shall also mean
and be a reference to such Additional Seller.
Section 14.21.    Termination of Approved Obligor. Following the occurrence of
an Approved Obligor Termination Event, the Administrative Agent may, and shall,
at the direction of the Required Purchasers, revoke its approval of the relevant
Approved Obligor without providing any prior written notice to the Seller
Representative or any other Person. Once the Administrative Agent has revoked
its approval of an Approved Obligor, such Person shall immediately cease to be
an Approved Obligor hereunder (except with respect to outstanding Purchased
Receivables) and the Administrative Agent shall provide an updated copy of
Schedule A to the Seller Representative reflecting the then-current Approved
Obligors.
Section 14.22.    Addition of Approved Obligor. From time to time during the
term of this Agreement, the Seller Representative may request that one or more
account debtors be added as an additional Approved Obligor under this Agreement.
Any such request shall be made by the Seller Representative to the
Administrative Agent and the Purchasers and shall include a proposed Approved
Obligor Buffer Period. The Purchasers shall, in their absolute discretion,
determine whether or not to accept any such request. Once each Purchaser has
provided written approval of a proposed Approved Obligor to the Seller
Representative and the Administrative Agent, such Person shall immediately
become an Approved Obligor hereunder, and the Administrative Agent shall provide
an updated copy of Schedule A to the Seller Representative reflecting the
then-current Approved Obligors.
Section 14.23.    Termination of Sales by CSC as a Seller. At any time, upon at
least five Business Days’ prior written notice to the Administrative Agent and
the Purchasers, CSC may elect to permanently cease selling Eligible Receivables
to the Administrative Agent (on behalf of the Purchasers) under Section 2.1. CSC
shall cease to be a Seller under this Agreement and the other Purchase Documents
without any further action by the parties on the Business Day following the date
that the Administrative Agent (for the benefit of the Purchasers) has received
all Collections to which it is entitled in respect of Purchased Receivables
originated by CSC.
Section 14.24.    Amendment and Restatement. This Agreement amends and restates
the Original Purchase Agreement in its entirety. This Agreement constitutes a
renewal and restatement of, and not a replacement and substitution for, the
obligations of the Sellers under the Original Purchase Agreement. The Asset
Interests of the Purchasers and the obligations of the Sellers under the
Original Purchase Agreement shall continue to be outstanding under this
Agreement. Nothing in this Agreement shall release or otherwise adversely affect
any or any rights of the Administrative Agent and the Purchasers against any
guarantor, surety or other party primarily or secondarily liable for such
obligations.
Section 14.25.    Release of CSC Parent Guaranty. In connection with the
Spin-Off, CSC may request that any or all Parent Guaranties provided by CSC be
terminated. The Purchasers will consider any such request in good faith and upon
the written consent of each Purchaser, the Administrative Agent will terminate
such Parent Guaranties (the date of termination being, the “CSC Guaranty
Termination Date”) by providing written notice thereof to the Seller
Representative and CSC. For the avoidance of doubt, it is understood and agreed
that nothing in this Section 14.25 constitutes a commitment by any Purchaser to
consent to any such termination request.
Section 14.26.    Reaffirmation of CSC. CSC, in its capacity as the guarantor
under the CSC Parent Guaranty, hereby confirms and acknowledges that,
notwithstanding the effectiveness of this Agreement, (i) the CSC Parent Guaranty
shall continue in full force and effect, (ii) all references to the “Amended and
Restated Master Accounts Receivable Purchase Agreement”, “MARPA” or the
“Agreement” in the CSC Parent Guaranty shall be deemed to be references to this
Agreement and (iii) all references to “Contract Receivables” therein shall
instead be deemed to be references to “Receivables” (it being understood that
such existing references to “Contract Receivables” were merely typographical
errors and did not reflect the intent of the parties thereto).
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:
SELLERS:




COMPUTER SCIENCES CORPORATION,
as Seller


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Vice President and Treasurer












CSC GOVERNMENT SOLUTIONS LLC,
as Seller and Seller Representative


By: /s/ William L. Deckelman, Jr.
Name: William L. Deckelman, Jr.
Title: Vice President and Secretary




ADMINISTRATIVE AGENT:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent


By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director










PURCHASERS:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser


By: /s/ Lillian Kim
Name: Lillian Kim
Title: Director


Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: R. Gregory Hurst
Email: rhurst@us.mufg.jp


With a copy to:


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Amy Mellon
Email: amellon@us.mufg.jp




THE BANK OF NOVA SCOTIA,
as Purchaser


By: /s/ Pierre D’Avignon
Name: Pierre D’Avignon
Title: Vice - President


Address:
Scotiabank – Global Transaction Banking
1 Queen Street East, 2nd Floor
Toronto, Ontario, Canada
M5C2W5
Attn: Pierre D’Avignon, Vice President, Trade Finance Sales
Email: pierre.davignon@scotiabank.com


With a copy to:


Scotiabank – Global Transaction Banking
1 Queen Street East, 2nd Floor
Toronto, Ontario, Canada
M5C2W5
Attn: Jonathan Khan, Associate Director
Email: jonathan.khan@scotiabank.com




MIZUHO BANK, LTD.,
as Purchaser


By: /s/ Bertram Tang
Name: Bertram Tang
Title: Authorized Signatory


Address:
1800 Plaza Ten

Harborside Financial Ctr

City/State/Zip: Jersey City, NJ 07311
Attn: Helen Moi
Email: LAU_uscorp1@mizuhocbus.com


With a copy to:
1800 Plaza Ten

Harborside Financial Ctr

City/State/Zip: Jersey City, NJ 07311
Attn: Pamela Chen
Email: LAU_uscorp1@mizuhocbus.com




SCHEDULE A TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


Approved Obligors
Approved Obligor
Approved Obligor Buffer Period (days)
Legislative Branch
50
Judicial Branch
50
Department of Agriculture
50
Department of Commerce
50
Department of Defense—Military Programs
50
Department of Defense—ARMY
50
Department of Defense—NAVY / Marine Corps
50
Department of Defense—Air Force
50
Department of Defense—All Other
50
Department of Health and Human Services
50
Department of the Interior
50
Department of Justice
50
Department of Labor
50
Department of State
50
Department of the Treasury
50
Social Security Administration
50
Department of Education
50
Department of Energy
50
Environmental Protection Agency
50
Department of Transportation
50
General Services Administration
50
Department of Homeland Security
50
Department of Housing and Urban Development
50
National Aeronautics and Space Administration
50
Office of Personnel Management
50
Small Business Administration
50
Department of Veterans Affairs
50
Executive Office of the President
50
International Assistance Programs-Department of State
50
Equal Employment Opportunity Commission
50
Federal Election Commission
50
Federal Trade Commission
50
National Science Foundation
50







SCHEDULE B TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


UCC Information
(a) Name:
Computer Sciences Corporation
(b) Chief Executive Office:
3170 Fairview Park Drive, Falls Church, VA 22042
(c) Jurisdiction of Organization:
Nevada
(d) Organizational Number:
NV19591000386
(e) FEIN:
95-2043126
(f) Tradenames:
CSC
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
None
 
 



(a) Name:
CSC Government Solutions, LLC
(b) Chief Executive Office:
3170 Fairview Park Drive, Falls Church, VA 22042
(c) Jurisdiction of Organization:
Nevada
(d) Organizational Number:
NV20151086294
(e) FEIN:
47-3093524
(f) Tradenames:
None
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
None
 
 































SCHEDULE C TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


ELECTRONIC SERVICES SCHEDULE
This Electronic Services Schedule is attached and made a part of the Agreement
(as defined herein). In the event of any conflict between the terms and
conditions of the Agreement and the terms and conditions of this Schedule, the
terms and conditions of this Schedule shall control. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Agreement.
Section 1.    As used herein:
“Agreement” means the Second Amended and Restated Master Accounts Receivable
Purchase Agreement, dated as of October 1, 2015 (as amended), among COMPUTER
SCIENCES CORPORATION (“CSC”), CSC GOVERNMENT SOLUTIONS LLC, a Nevada corporation
(“CSC Solutions”; CSC and CSC Solutions are referred as the “Sellers” and, each
individually, as a “Seller”), the PURCHASERS described therein and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as administrative agent
for the Purchasers (the “Administrative Agent”), including this Schedule, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms.
"Message" means all messages or other information sent by any Seller under the
Agreement using the Program web portal.
“PrimeRevenue” means PrimeRevenue, Inc., which is a Service Provider hereunder.
“Program web portal” means the system interface of the Service Provider to be
used by BTMU and any Seller so as to operate this Agreement or any updated or
replacement system from time to time.
“Service Provider” means any person with whom an agreement has been entered into
by BTMU and to whom the performance of certain obligations or exercise of
certain rights in respect of the giving and receiving of Messages, and not in
respect of any purchase of Receivables, is from time to time sub-contracted by
BTMU.
Section 2.    Service Provider
2.1.
The parties to the Agreement agree that the Service Provider is and will be the
service provider solely for BTMU and not the sub-contractor or agent of each
Seller. Each Seller consents to BTMU outsourcing to the Service Provider the
management of certain administrative functions under this Agreement, it being
understood that only the rights and obligations issuing from this Electronic
Services Schedule shall be outsourced.

Section 3.    Service Provider’ Systems and Platform
3.1.
To operate this Agreement, each Seller and BTMU shall use the Program web
portal.

3.2.
Program related data will be updated and available for view access by each
Seller and BTMU on a day to day basis in the Program web portal.

3.3.
Each Seller will upload and download information pertaining to Purchase Requests
from the Program web portal.

3.4.
At date of this Electronic Services Schedule, the Service Provider means
PrimeRevenue. BTMU may replace the Service Provider at any time or terminate
this Electronic Services Schedule, and will give written notice thereof to each
Seller.

Section 4.    Use of Service Provider’s Systems and Platform
4.1.
Each Seller shall have the right to use the content of the Program web portal to
print and use reports downloaded from the Program web portal, and to save
reasonable copies to such Seller’s hard drive, in each case solely for the
purposes contemplated by the Agreement. Any copying, distribution, or commercial
use of any of the content of the Program web portal not in furtherance of or
related to the commercial purposes of the Agreement is not permitted, provided
that no Seller will not be liable for any copying or distribution of any reports
downloaded from the Program web portal to the extent that: (i) such action was
required by Law, including pursuant to a valid subpoena or other legal process,
(ii) such action is taken in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Electronic Services
Schedule or any Purchase Document or the enforcement of rights hereunder or
thereunder, (iii) the information copied and/or distributed was in such Person’s
possession or known to such Person prior to receipt or (iv) the information
copied and/or distributed is or becomes known to the public through disclosure
in a printed publication (without breach of such Seller’s obligations
hereunder).

4.2.
Service Provider retains all right, title, and interest in and to its Program
web portal, including all software and other intellectual property underlying
the Program web portal and associated therewith, all derivative works thereof,
and in all media, but specifically excluding any materials, intellectual
property or information provided by any Seller or BTMU (collectively, “Member
Content”), all of which shall remain the property of the contributing party.
Other than a royalty-free license to use the Program web portal during the term
of this Electronic Services Schedule, nothing contained herein shall be
construed as the grant of a license or other right by Service Provider to any
Seller of the Program web portal or any intellectual property underlying or
associated with the Program web portal. Each Seller grants to Service Provider
for the term of this Electronic Services Schedule a royalty free, non-exclusive
license to use, reproduce, display and modify such Seller’s Member Content for
the purpose of allowing Service Provider to render the contracted-for services
to BTMU.

4.3.
All of the design, text, graphics and the selection and arrangement thereof
included in the Program web portal are protected by the copyright laws of the
United States and foreign countries. The Program web portal and all associated
intellectual property rights are owned by Service Provider and its licensors.
All rights not expressly granted to a Seller are reserved to Service Provider
and its licensors. Each Seller acknowledges that (a) the Program web portal
incorporates confidential and proprietary technology developed or acquired by
Service Provider, including the software underlying the Program web portal; and
(b) it shall use such technology solely for the purposes set forth herein. This
Section 4.3 shall survive the termination of this Electronic Services Schedule
for a period of one year

4.4.
Service Provider may access and use the non-public financial, transactional and
other information that is processed under this Agreement or otherwise acquired
by Service Provider in connection with the Program web portal (“Seller Data”)
for the purposes of providing and operating the Program web portal and related
services. Each Seller represents that it has the right to permit Service
Provider to use Seller Data as described in this Agreement and that such use
will not violate any third person’s rights.

4.5.
Each Seller acknowledges that Service Provider may transfer Seller Data to a
third person, in connection with: (a) any assignment arising from the
acquisition of all or substantially all of its assets or equity interests; or
(b) a delegation of hosting or other duties, provided that such third party
service provider agrees to abide by appropriate confidentiality obligations.

4.6.
The parties may disclose Seller Data if required by applicable law to any
government body, or duly authorized representatives thereof, upon an audit or
other inspection by any of the same of the records or facilities of Service
Provider. The applicable Seller will be notified promptly upon receipt of any
order and upon the implementation of any change in laws which requires
disclosure of Seller Data.

4.7.
Each Seller hereby acknowledges that Service Provider reserves the right to: (a)
terminate such Seller’s access to and use of the Program web portal if such
Seller permits any unauthorized third person or entity to access and use the
Program web portal; and (b) interrupt or disable access to and use of all or any
part of the Program web portal if necessary to prevent or protect against fraud,
hacking, or illegal conduct or otherwise protect Service Provider’s personnel or
the Program web portal, in Service Provider’s sole discretion and without
notice.

4.8.
EACH SELLER ACKNOWLEDGES THAT NO WARRANTIES OR CONDITIONS, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE MADE BY SERVICE PROVIDER WITH RESPECT TO
THE PROGRAM WEB PORTAL, THE UNDERLYING SOFTWARE, OR ANY SERVICES PROVIDED BY
SERVICE PROVIDER, AND SUCH PROGRAM WEB PORTAL, SOFTWARE, AND SERVICES ARE
PROVIDED ON AN “AS IS, WHERE IS, AND AS AVAILABLE” BASIS. SERVICE PROVIDER
EXPRESSLY DISCLAIMS LIABILITY AND SPECIFICALLY DENIES ANY RESPONSIBILITY FOR (A)
THE COMPLETENESS, ACCURACY OR QUALITY OF INFORMATION OR ANY MEMBER CONTENT
OBTAINED THROUGH THE PROGRAM WEB PORTAL, AND (B) SUCH SELLER’S USE OF OR
INABILITY TO USE THE PROGRAM WEB PORTAL. THE USE OF THE PROGRAM WEB PORTAL, AND
ANY MEMBER CONTENT OR INFORMATION OBTAINED VIA THE PROGRAM WEB PORTAL, IS AT
SUCH SELLER’S OWN RISK.

4.9.
BTMU has the obligation to view the Messages sent in accordance with this
Electronic Services Schedule and to act upon them under the terms of the
Agreement, and, during any unavailability of the Program web portal to the
Company, or following the change of Service Provider, accept to receive Purchase
Requests and other notices as otherwise provided in the Agreement.

Section 5.    Security. Each Seller agrees that:
5.1.
Each Seller’s authorized employees may access the Program web portal using a
unique user ID and password issued by System Provider. Each Seller and each
authorized employee shall not allow any other individual to use such employee’s
unique user ID and password to access the Program web portal. Each Seller and
each authorized employee shall remain responsible for maintaining the strict
confidentiality of the user IDs and passwords created for such Seller’s
authorized employees;

5.2.
it will not intentionally or knowingly interfere with, defeat, disrupt,
circumvent or tamper with or attempt to gain unauthorized access to the Program
web portal or other information or instruction that is, by the terms of the
Agreement to be transmitted through the Program web portal, or with the
restrictions on use of functionality or access to information on any portion of
the Program web portal, or attempt to do so; and

5.3.
it will not intentionally or knowingly introduce into any portion of Program web
portal any device, software or routine, including but not limited to viruses,
Trojan horses, worms, time bombs and cancelbots or other data or code that
harms, or may adversely affect, the operation of the Program web portal.

Section 6.    Representations, Warranties and Covenants of each Seller. Each
Seller hereby represents, warrants and covenants to and with BTMU that such
Seller’s use of Program web portal is solely to settle genuine and lawful
commercial trade transactions, arising in the ordinary course of business, for
the purchase or sale of goods (including Receivables as defined under the
Agreement) and/or services by or to such Seller from or to the BTMU or other
third parties. No Seller shall use the Program web portal for investment or
arbitrage functions or purposes, or in breach of any Laws, and any activity
undertaken via the Program web portal shall not be used in furtherance of any of
the foregoing.
Section 7.    No Implied Duties. Without limiting the liabilities of BTMU under
the Agreement, BTMU shall be obliged to perform such duties and only such duties
as are specifically set forth herein, and no implied duties or responsibilities
shall be read or implied into the Agreement against BTMU. BTMU shall have no
duties or obligations hereunder to any person or entity other than each Seller
and, without limiting the foregoing, does not assume any obligation or
relationship of agency or trust hereunder for, or with any other person or
entity.
Section 8.    Third Party Beneficiary Rights. Each Seller and BTMU agree that
Service Provider is an intended third party beneficiary of, and entitled to rely
on Sections 2, 4, 5, and 6 of this Electronic Services Schedule and Section
14.19 of the Agreement.






SCHEDULE D TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT




COMMITMENTS OF THE PURCHASERS




Purchaser
Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$250,000,000
The Bank of Nova Scotia
$100,000,000
Mizuho Bank, Ltd.
$100,000,000





























EXHIBIT A-1 TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT












[FORM OF SERVICING REPORT ATTACHED]












EXHIBIT A-2 TO
SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


______________, 20__
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ,
as Administrative Agent

1251 Avenue of the Americas

New York, New York 10020

Attn: R. Gregory Hurst

Email:rhurst@us.mufg.jp


[Purchaser]
[                ]

[                ]

Attn: [                ]

Email: [                ]


Ladies and Gentlemen:
Servicing Report (Delivered Outside of PrimeRevenue System)
We refer to the Second Amended and Restated Master Accounts Receivable Purchase
Agreement, dated as of October 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”), among COMPUTER
SCIENCES CORPORATION, CSC GOVERNMENT SOLUTIONS LLC, the PURCHASERS described
therein and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
administrative agent (the “Administrative Agent”). Terms defined in the Purchase
Agreement shall have the same meaning herein as defined in such Purchase
Agreement.
Please find attached hereto the latest Servicing Report.
Executed and delivered by the Seller Representative as of the date first above
written.


CSC GOVERNMENT SOLUTIONS LLC




By:    
Name:
Title:








[FORM OF SERVICING REPORT ATTACHED]


EXHIBIT B TO

SECOND AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


Form of Joinder Agreement


This JOINDER TO RECEIVABLES PURCHASE AGREEMENT dated as of [______], 20[__]
(this "Agreement"), is by and among [NEW SELLER], a [jurisdiction and legal
form] (the “New Seller”), the PURCHASERS party hereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, in its capacity as Administrative
Agent (as defined below) under the RPA (as defined below). Capitalized terms
used and not defined herein have the meanings given to them in the RPA.
WITNESSETH THAT:


WHEREAS, certain parties (the “Existing Sellers”) have entered into that certain
Second Amended and Restated Master Accounts Receivable Purchase Agreement, dated
October 1, 2015 (the “RPA”), among COMPUTER SCIENCES CORPORATION (“CSC"), a
corporation duly organized and existing under the laws of the State of Nevada,
as a Seller, CSC GOVERNMENT SOLUTIONS LLC (“CSC Solutions”), a Nevada limited
liability company, as a Seller as Seller Representative, [SELLER C] (“[Seller
C]”), a corporation duly organized and existing under the laws of the State of
[●], as a Seller (each of CSC, CSC Solutions, [Seller C] and any Additional
Sellers (as defined in the RPA), a “Seller” and collectively the “Sellers”), the
PURCHASERS described therein and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as administrative agent for the Purchasers (“BTMU” and the
“Administrative Agent”); and
WHEREAS, New Seller desires to be joined as a party to the RPA;
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of accommodations given
or to be given, to New Seller and the Existing Sellers by the Purchasers from
time to time, New Seller hereby agrees as follows:
1.    New Seller acknowledges and agrees that it is a “Seller” under the RPA,
effective upon the date of New Seller’s execution of this Agreement. All
references in the RPA to the term “Seller” or “Sellers” shall be deemed to
include the New Seller. Without limiting the generality of the foregoing, New
Seller hereby repeats and reaffirms all covenants, agreements, representations
and warranties made or given by a Seller contained in the RPA, and appoints the
Seller Representative as its agent, attorney-in-fact and representative in
accordance with Section 2.5 of the RPA.
2.    For purposes of the RPA, “Existing Account” with respect to the New Seller
means [each of the following accounts]:
[(i)]    the account of the Seller Representative located at [____] (ABA [___])
with account number [____], which account is located at a depository bank
satisfactory to the Administrative Agent and which account is subject to an
Account Control Agreement[; and]
[(ii)    the account of the New Seller located at [____] (ABA [___]) with
account number [____], which account is located at a depository bank
satisfactory to the Administrative Agent and which account is subject to an
Account Control Agreement.]
3.    New Seller agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem reasonably necessary or proper to carry out more effectively the purposes
of this Agreement.
4.    No reference to this Agreement need be made in the RPA or in any other
Purchase Document or other document or instrument making reference to the same,
any reference to Purchase Documents in any of such to be deemed a reference to
the RPA, or other Purchase Documents, as applicable, as modified hereby.
5.    The laws of the State of New York (without regard to conflicts of laws
principles) shall govern all matters arising out of, in connection with or
relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance and enforcement.
[Remainder of Page Intentionally Left Blank]
In witness whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


NEW SELLER:
[NEW SELLER],

as Seller
By:
        Name:    Title:    

ACKNOWLEDGED AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE:
ADMINISTRATIVE AGENT:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
By:
        Name:    Title:    

PURCHASER(S):
[PURCHASER]
By:
        Name:    Title:    









EXISTING SELLERS:
COMPUTER SCIENCES CORPORATION,

as a Seller
By:
        Name:    Title:    

CSC GOVERNMENT SOLUTIONS LLC,

as a Seller and Seller Representative
By:
        Name:    Title:



[SELLER C],

as Seller
By:
        Name:    Title:

[NEW SELLER],

as a Seller
By:
        Name:    Title:






- iii -

